Exhibit 10.1

INVESTMENT AGREEMENT

dated as of August 5, 2020

by and among

Viad Corp,

Crestview IV VC TE Holdings, LLC,

Crestview IV VC Holdings, L.P.,

and

Crestview IV VC CI Holdings, L.P.



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

 

Page

ARTICLE I PURCHASES; CLOSINGS

1

1.1

Purchases

1

1.2

First Closing

2

1.3

Subsequent Closings

3

1.4

Conditions to the Closings

4

ARTICLE II REPRESENTATIONS AND WARRANTIES

6

2.1

Representations and Warranties of the Company

6

2.2

Representations and Warranties of Purchaser

18

ARTICLE III COVENANTS

22

3.1

Filings; Other Actions

22

3.2

Reasonable Best Efforts to Close

23

3.3

Authorized Common Stock

23

3.4

NYSE Listing of Shares; Stockholder Approval

23

3.5

State Securities Laws

24

3.6

Use of Proceeds

24

ARTICLE IV ADDITIONAL AGREEMENTS

25

4.1

Transfer Restrictions

25

4.2

Legend

27

4.3

Tax Matters

27

4.4

Survival

28

ARTICLE V MISCELLANEOUS

28

5.1

Expenses

28

5.2

Amendment; Waiver

28

5.3

Counterparts; Electronic Transmission

28

5.4

Governing Law

29

5.5

Notices

29

5.6

Entire Agreement

30

5.7

Assignment

31

5.8

Interpretation

31

5.9

Captions

31

5.10

Severability

31

5.11

No Third Party Beneficiaries

32

5.12

Public Announcements

32

5.13

Specific Performance

32

5.14

Termination of Certain Obligations

32

5.15

Effects of Termination

32

i



TABLE OF CONTENTS

(Cont'd)

 

 

Page


5.16

Non-Recourse

33

5.17

Definitions

33

ii



LIST OF EXHIBITS

Exhibit A: Form of Certificate of Designations

Exhibit B: Form of Stockholders Agreement

Exhibit C: Form of Registration Rights Agreement

iii



--------------------------------------------------------------------------------

This INVESTMENT AGREEMENT, dated as of August 5, 2020 (this "Agreement"), by and
among Viad Corp, a Delaware corporation (the "Company"), Crestview IV VC TE
Holdings, LLC, a Delaware limited liability company ("Crestview VC TE"),
Crestview IV VC Holdings, L.P., a Delaware limited partnership ("Crestview VC
Holdings") and Crestview IV VC CI Holdings, L.P., a Delaware limited partnership
("Crestview VC CI" and, together with Crestview VC TE and Crestview VC Holdings,
the "Purchasers" and each, a "Purchaser"). Capitalized terms used herein are
defined in Section 5.17 or as otherwise defined elsewhere in this Agreement,
unless the context clearly indicates otherwise.

RECITALS:

WHEREAS, the Company desires to issue and sell to the Purchasers, and the
Purchasers desire to purchase from the Company, shares of the Company's
convertible participating preferred stock, par value $0.01 per share, designated
as "5.5% Series A Convertible Preferred Stock" (the "Preferred Stock"), having
the terms set forth in the Certificate of Designations in substantially the form
attached hereto as Exhibit A (the "Certificate of Designations"), subject to the
terms and conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements contained in this Agreement, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties agree as
follows:

ARTICLE I

PURCHASES; CLOSINGS

1.1Purchases. On the terms and subject to the conditions herein, the Company
agrees to sell and issue to each Purchaser, and each Purchaser agrees to
severally purchase from the Company: (a) at the First Closing, the number of
shares of Preferred Stock set forth opposite such Purchaser's name in Schedule I
hereto (such shares of Preferred Stock, the "First Closing Shares") and (b) at
each Subsequent Closing, subject to the Company's delivery of an Exercise Notice
in accordance with Section 1.3(a), in accordance with the respective percentages
set forth opposite such Purchaser's name in Schedule I hereto (each such
percentage, the "Pro Rata Share"), that number of shares of Preferred Stock
(such shares of Preferred Stock, the "Subsequent Closing Shares", and together
with the First Closing Shares, the "Shares") equal to such Purchaser's Pro Rata
Share of the aggregate amount set forth in such Exercise Notice (which shall not
be less than 5,000 shares in total for each such Subsequent Closing); provided
that (i) the Company may only deliver up to three (3) Exercise Notices and (ii)
the aggregate number of Subsequent Closing Shares shall not exceed 45,000 shares
of Preferred Stock as to all Subsequent Closings (as equitably adjusted for
stock splits, stock dividends, combinations, recapitalizations or the like), in
each case, free and clear of any Liens (other than Liens incurred by the
Purchasers, restrictions arising under this Agreement or the Stockholders
Agreement or restrictions arising under applicable securities Laws), at a
purchase price of $1,000 per Share. The aggregate purchase price



for the First Closing shall be $135,000,000 and the aggregate purchase price for
all Subsequent Closings shall not exceed $45,000,000.

1.2First Closing.

(a)The closing of the purchase by the Purchasers of the First Closing Shares
pursuant to this Agreement (the "First Closing") shall be held remotely via the
exchange of final documents and signature pages, on the date of this Agreement,
subject to the prior satisfaction or waiver of the applicable conditions set
forth in Section 1.4 (other than those conditions that by their nature are to be
satisfied at the First Closing, but subject to their satisfaction) (the date on
which the First Closing actually occurs, the "First Closing Date").

(b)Subject to the satisfaction or waiver on or prior to the First Closing Date
of the applicable conditions to the First Closing in Section 1.4, at the First
Closing:

(1)the Company will deliver, or cause to be delivered, to the Purchasers (i)
evidence reasonably satisfactory to the Purchasers of the issuance of the
applicable First Closing Shares in the name of each Purchaser by book entry on
the stock ledger of the Company (or, if the First Closing Shares are to be
represented in certificated form, a certificate representing the First Closing
Shares), (ii) a counterpart to the Stockholders Agreement, in the form attached
hereto as Exhibit B (the "Stockholders Agreement"), executed by the Company,
(iii) a counterpart to the Registration Rights Agreement, in the form attached
hereto as Exhibit C (the "Registration Rights Agreement"), executed by the
Company, and (iv) all other documents, instruments and writings required to be
delivered by the Company to the Purchasers at or prior to the First Closing
pursuant to this Agreement; and

(2)each Purchaser will severally deliver or cause to be delivered

(i)to a bank account designated by the Company in writing at least two

(2) business days prior to the First Closing Date, such Purchaser's respective
portion of the First Closing Purchase Price as set forth opposite such
Purchaser's name on Schedule I hereto by wire transfer of immediately available
funds, (ii) a counterpart to the Stockholders Agreement executed by the parties
thereto, other than the Company, (iii) a counterpart to the Registration Rights
Agreement executed by such Purchaser and (iv) all other documents, instruments
and writings required to be delivered by such Purchaser to the Company at or
prior to the First Closing pursuant to this Agreement.

(c)All deliveries at the First Closing will be deemed to occur simultaneously.

1.3Subsequent Closings.

(a)Each closing of the purchase by the Purchasers of Subsequent Closing Shares
pursuant to this Agreement (the "Subsequent Closings") shall be held remotely
via the exchange of final documents and signature pages, on the later of (i) the
second business day following the

2



satisfaction or waiver of the applicable conditions set forth in Section 1.4
(other than those conditions that by their nature are to be satisfied at any
Subsequent Closing, but subject to their satisfaction) and (ii) the tenth (10th)
business day after which the Company provides written notice to the Purchasers
that the Company is exercising its option to sell Subsequent Closing Shares
pursuant to Section 1.1 and the number of Subsequent Closing Shares, which shall
not be less than 5,000 shares of Preferred Stock (as equitably adjusted for
stock splits, stock dividends, combinations, recapitalizations or the like), the
Company intends to sell in such Subsequent Closing (such written notice an
"Exercise Notice"), or at such other date, time and place as the Purchasers and
the Company agree (each such date, a "Subsequent Closing Date" and, together
with the First Closing Date, the "Closing Dates"). Exercise Notices in respect
of a Subsequent Closing may not be revoked once delivered and may only be
delivered by the Company to the Purchasers on or prior to August 5, 2021 (the
"Exercise Expiration Date") and no Subsequent Closing shall occur following the
date of a Change of Control (as defined in the Certificate of Designations). For
the avoidance of doubt, the Company may deliver to the Purchasers one or more
(but in no event more than three (3)) Exercise Notices at any time on or prior
to the Exercise Expiration Date; provided, that, the aggregate number of
Subsequent Closing Shares subject to all Exercise Notices will not exceed 45,000
(as equitably adjusted for stock splits, stock dividends, combinations,
recapitalizations or the like).

(b)Subject to the satisfaction or waiver on or prior to any Subsequent Closing
Date of the applicable conditions to the Subsequent Closing in Section 1.4, at
such Subsequent Closing:

(1)the Company will deliver, or cause to be delivered, to the Purchasers (i)
evidence reasonably satisfactory to the Purchasers of the issuance of the
Subsequent Closing Shares to be issued in connection with such Subsequent
Closing in the name of each Purchaser by book entry on the stock ledger of the
Company (or, if such Subsequent Closing Shares are to be represented in
certificated form, a certificate representing such Subsequent Closing Shares)
and (ii) all other documents, instruments and writings required to be delivered
by the Company to the Purchasers at or prior to any such Subsequent Closing
pursuant to this Agreement; and

(2)each Purchaser will severally deliver or cause to be delivered

(i)to a bank account designated by the Company in writing at least two (2)
business days prior to such Subsequent Closing Date, an amount equal to such
Purchaser's Pro Rata Share of the Subsequent Closing Purchase Price by wire
transfer of immediately available funds and (ii) all other documents,
instruments and writings required to be delivered by such Purchaser to the
Company at or prior to any Subsequent Closing pursuant to this Agreement.

(c)All deliveries at such Subsequent Closing will be deemed to occur
simultaneously.

1.4Conditions to the Closings.

(a)The obligation of each Purchaser, on the one hand, and the Company, on the
other hand, to effect each of the First Closing and each Subsequent Closing
(together, the "Closings") is subject to the satisfaction or written waiver by
such Purchaser and the Company as of such

3



 

Closing of the following condition: no temporary restraining order, preliminary
or permanent injunction or other judgment or order shall have been issued,
enacted, promulgated, entered into or enforced by any Governmental Entity and no
Law shall be in effect restraining, enjoining, making illegal or otherwise
prohibiting the consummation of the transactions contemplated by this Agreement.

(b)The obligation of each Purchaser to effect the First Closing is also subject
to the satisfaction or written waiver by such Purchaser as of the First Closing,
as applicable, of the following conditions:

(1)(i) the representations and warranties of the Company set forth in Section
2.1 hereof (other than the Company Fundamental Representations and the
representations and warranties set forth in Section 2.1(j) (Absence of Certain
Changes)) shall be true and correct (disregarding all qualifications or
limitations as to materiality or Company Material Adverse Effect set forth
therein) as of the First Closing Date (except to the extent that such
representation or warranty speaks to an earlier date, in which case such
representation or warranty shall be true and correct as of such earlier date),
except where the failure of such representations and warranties to be so true
and correct, individually or in the aggregate, has not and would not be
reasonably expected to have a Company Material Adverse Effect, (ii) the
representations and warranties of the Company set forth in Section 2.1(j)
(Absence of Certain Changes) shall be true and correct in all respects as of the
First Closing Date, and (iii) the representations and warranties of the Company
set forth in Sections 2.1(a) (Organization and Authority), 2.1(b)
(Capitalization), 2.1(c)(1) (Authorization), 2.1(c)(2) (Authorization),
2.1(c)(3) (Authorization), 2.1(c)(4)(i)(A) (Authorization), 2.1(d) (Sale of
Securities), 2.1(e) (Status of Securities), 2.1(g) (Brokers and Finders) and
2.1(n) (Listing and Maintenance Requirements) (the representations and
warranties of the Company referred to in this clause (iii), collectively, the
"Company Fundamental Representations") shall be true and correct in all material
respects as of the First Closing Date;

(2)the Company shall have performed and complied with, in all material respects,
all obligations required to be performed and complied with by it pursuant to
this Agreement at or prior to the First Closing;

(3)the Purchasers shall have received a certificate signed on behalf of the
Company by a duly authorized Person certifying to the effect that the conditions
set forth in Sections 1.4(b)(1) and (2) have been satisfied as of the First
Closing Date;

(4)the Company shall have filed the Certificate of Designations with the
Secretary of State of the State of Delaware on or prior to the First Closing,
and the Certificate of Designations shall continue to be in full force and
effect as of the First Closing; and

4



(5)the Company and the lenders party thereto shall have executed and delivered
an amendment to the Credit Agreement in form and substance reasonably
satisfactory to the Purchasers.

(c)The obligation of the Company to effect the First Closing is also subject to
the satisfaction or written waiver by the Company as of the First Closing, as
applicable, of the following conditions:

(1)(i) the representations and warranties of each Purchaser set forth in Section
2.2 hereof (other than the Purchaser Fundamental Representations) shall be true
and correct (disregarding all qualifications or limitations as to materiality
set forth therein) as of the First Closing Date (except to the extent that such
representation or warranty speaks of an earlier date, in which case such
representation or warranty shall be true and correct as of such earlier date),
except where the failure of such representations and warranties to be so true
and correct, individually or in the aggregate, have not prevented or materially
delayed or would not reasonably be expected to prevent or materially delay the
consummation of the First Closing and (ii) the representations and warranties of
each Purchaser set forth in Sections 2.2(a) (Organization and Authority),
2.2(b)(1) (Authorization) and 2.2(d) (Brokers and Finders) (the representations
and warranties of each Purchaser referred to in this clause (ii), collectively,
such Purchaser's "Purchaser Fundamental Representations") shall be true and
correct in all material respects as of the First Closing Date;

(2)each Purchaser shall have severally performed and complied with, in all
material respects, all obligations required to be performed and complied with by
it pursuant to this Agreement at or prior to the First Closing;

(3)the Company shall have received a certificate signed on behalf of each
Purchaser by a duly authorized Person certifying to the effect that the
conditions set forth in Sections 1.4(c)(1) and (2) have been satisfied as of the
First Closing Date; and

(4)each Purchaser shall have delivered to the Company a duly executed, valid,
accurate and properly completed Internal Revenue Service Form W-9 or Form W-8
certifying that such Purchaser is not subject to backup withholding.

(d)The obligation of each Purchaser to effect any Subsequent Closing is subject
to the satisfaction or written waiver by such Purchaser as of such Subsequent
Closing of the following conditions:

(1)the First Closing shall have occurred;

(2)the representations and warranties of the Company set forth in Sections
2.1(a) (Organization and Authority), 2.1(c)(1) (Authorization),

5



2.1(c)(2) (Authorization), 2.1(c)(4)(i)(A) (Authorization), 2.1(d) (Sale of
Securities), 2.1(e) (Status of Securities), 2.1(g) (Brokers and Finders) and
2.1(n) (Listing and Maintenance Requirements) (collectively, the "Subsequent
Closing Representations") shall be true and correct in all material respects as
of such Subsequent Closing Date;

(3)no Effect shall have occurred or arisen since the date of the First Closing
that has had, or would reasonably be expected to have, individually or in the
aggregate, a Company Material Adverse Effect;

(4)the Purchasers shall have received a certificate signed on behalf of the
Company by a duly authorized Person certifying to the effect that the conditions
set forth in Section 1.4(d)(2) and 1.4(d)(3) have been satisfied as of such
Subsequent Closing Date and that, immediately prior to such Subsequent Closing,
the Company is Solvent;

(5)approval by the stockholders of the Company of the issuance of the Subsequent
Closing Shares at such Subsequent Closing shall have been obtained, if and to
the extent required as a condition to such issuance, under the then-applicable
rules of the NYSE; provided that the foregoing condition shall be deemed to have
been satisfied if and to the extent Stockholder Approval has been obtained prior
to such Subsequent Closing; and

(6)if applicable to such Subsequent Closing, such Subsequent Closing can be
consummated in accordance with Section 41 of the German Act Against Restraints
of Competition (Gesetz gegen Wettbewerbsbeschr÷nkungen) (the "German Competition
Approval").

ARTICLE II

REPRESENTATIONS AND WARRANTIES

2.1Representations and Warranties of the Company. Except as set forth (x) in SEC
Documents filed or furnished (and remaining publicly available) on or after
January 1, 2019 but prior to the date of this Agreement (including any exhibits
thereto and excluding any disclosures set forth in any risk factor section or
any "forward looking statements" within the meaning of the Securities Act of
1933, as amended (the "Securities Act") or the Securities Exchange Act of 1934,
as amended (the "Exchange Act")) or (y) in a correspondingly identified schedule
attached hereto (provided that any such disclosure shall be deemed to be
disclosed with respect to each other representation and warranty to which the
relevance of such exception is reasonably apparent on the face of such
disclosure), the Company represents and warrants to the Purchasers, as of the
date hereof and solely in respect of the Subsequent Closing Representations, as
of the date of such Subsequent Closing (except to the extent made only as of a
specified date, in which case as of such date), that:

6



(a)Organization and Authority.

(1)The Company (i) is a corporation duly organized and validly existing under
the laws of the state of Delaware, (ii) has all requisite corporate power and
authority to own its properties and conduct its business as presently conducted
and (iii) is duly qualified to do business and is in good standing in all
jurisdictions where its ownership or leasing of property or the conduct of its
business requires it to be so qualified, except, in the case of this clause
(iii), where failure to be so qualified or in good standing, individually or in
the aggregate, has not and would not reasonably be expected to have a Company
Material Adverse Effect. True and accurate copies of the Amended and Restated
Certificate of Incorporation of the Company (as amended or modified from time to
time prior to the date hereof, the "Certificate of Incorporation") and the
Bylaws of the Company (as amended or modified from time to time prior to the
date hereof, the "Bylaws"), each as in effect, have been made available to the
Purchasers prior to the date hereof.

(2)Each of the Company's Significant Subsidiaries (as defined in Rule 1-02 of
Regulation S-X of the Securities and Exchange Commission (the "SEC")) (i) is
duly organized and validly existing under the Laws of its jurisdiction of
organization, (ii) has all requisite corporate or other applicable entity power
and authority to own its properties and conduct its business as presently
conducted and (iii) is duly qualified to do business and is in good standing in
all jurisdictions where its ownership or leasing of property or the conduct of
its business requires it to be so qualified, except, in the case of this clause
(iii), where failure to be so qualified or in good standing, individually or in
the aggregate, has not and would not reasonably be expected to have a Company
Material Adverse Effect.

(b)Capitalization.

(1)The authorized capital stock of the Company consists of (i) 200,000,000
shares of Common Stock, par value $1.50 per share (the "Common Stock"), (ii)
442,352 shares of Series $4.75 Preferred Stock (the "Series $4.75 Preferred
Stock"), no par value, (iii) 2,000,000 shares of Junior Participating Preferred
Stock, par value $0.01 (the "Junior Preferred Stock" and collectively, with the
Series $4.75 Preferred Stock, the "Designated Preferred Stock"), and (iv)
5,000,000 shares of undesignated preferred stock, par value $0.01 per share. As
of the close of business on July 31, 2020, 24,934,981 shares of Common Stock
were issued and outstanding and, as of July 31, 2020, (i) 4,538,028 shares of
Common Stock were held in the treasury of the Company or by a Company
Subsidiary, (ii) 1,514,596 shares of Common Stock were reserved for issuance
under a Plan, (iii) no shares of Common Stock were subject to outstanding
options to purchase Common Stock, (iv) 92,081 shares of Common Stock were
available for issuance upon the vesting of the Company's outstanding performance
stock unit awards

7



(assuming target level performance), (v) 92,081 shares of Common Stock were
available for issuance upon the vesting of the Company's outstanding restricted
stock units, (vi) 2,000,000 shares of Junior Preferred Stock were authorized for
issuance and (vii) no shares of Designated Preferred Stock were issued and
outstanding.

(2)All outstanding shares of Common Stock are duly authorized, validly issued,
fully paid and nonassessable, and are not subject to and were not issued in
violation of any preemptive or similar right, purchase option, call or right of
first refusal or similar right. Except as set forth in Section 2.1(b)(1) and for
rights outstanding under the Rights Agreement, the Company has not issued any
securities or right to purchase securities of the Company (including any
options, warrants or other rights, agreements, arrangements or commitments of
any character or any securities convertible into or exchangeable for any capital
stock or other Equity Interests of the Company). Except as provided in the
Transaction Documents, the Certificate of Incorporation, or as set forth on
Schedule 2.1(b)(2) hereof, there are no outstanding contractual obligations or
other commitments of the Company or any Company Subsidiary (i) restricting the
transfer of, (ii) affecting the voting rights of, (iii) requiring the sale,
issuance, repurchase, redemption or disposition of, or containing any right of
first refusal with respect to or requiring the payment of any dividend or other
distribution in respect of, (iv) requiring the registration for sale of, or (v)
granting any preemptive or antidilutive right, with respect to any shares of
capital stock of, or other Equity Interests in, the Company or any of the
Company Subsidiaries. Except for that certain Rights Agreement between the
Company and Equiniti Trust Company dated as of March 30, 2020, as amended from
time to time (the "Rights Agreement"), the Company is not party to a stockholder
rights agreement, "poison pill" or similar anti-takeover agreement or plan.

(3)None of the Company or Company Subsidiaries hold an Equity Interest in any
Person other than Equity Interests in Company Subsidiaries. Except as set forth
on Schedule 2.1(b)(3) hereof, each outstanding share of capital stock of or
other Equity Interest in each Company Subsidiary is duly authorized, validly
issued, fully paid, nonassessable and free of preemptive rights, purchase
options, call or right of first refusal or similar rights and is owned,
beneficially and of record, by the Company or one or more of its wholly owned
Subsidiaries free and clear of all Liens, except for Liens arising under the
Credit Agreement and, in each case, where such failure, individually or in the
aggregate, is not and would not reasonably be expected to be material to the
Company and its Subsidiaries taken as a whole. There are no options, warrants or
other rights, agreements, arrangements or commitments of any character to which
any Company Subsidiary is bound relating to the issued or unissued capital stock
or other Equity Interests of such Company Subsidiary, or securities convertible
into or exchangeable for such capital stock or other Equity

8



Interests, or obligating any Company Subsidiary to issue or sell any shares of
its capital stock or other Equity Interests, or securities convertible into or
exchangeable for such capital stock of, or other Equity Interests in, such
Company Subsidiary. Except as provided in the Transaction Documents, none of the
Company or any Company Subsidiary is party to any stockholders' agreement or
other similar agreement or understanding relating to any shares of the Company's
or any Company Subsidiary's capital stock or other Equity Interests or any other
agreement relating to the disposition, voting or dividends with respect to any
Equity Interest of the Company or a Company Subsidiary. No bonds, debentures,
notes or other indebtedness having the right to vote (or convertible into or
exchangeable for, securities having the right to vote) on any matters on which
the stockholders of the Company may vote are issued.

(c)Authorization.

(1)The Company has the corporate power and authority to enter into this
Agreement and the other Transaction Documents and to carry out its obligations
hereunder and thereunder, subject, in the case of the Applicable NYSE Rule, to
receipt of the Stockholder Approval. The execution, delivery and performance of
this Agreement and the other Transaction Documents by the Company and the
consummation of the transactions contemplated hereby and thereby have been duly
authorized by unanimous approval of the board of directors of the Company (the
"Board of Directors"). This Agreement has been, and (as of the First Closing)
the other Transaction Documents will be, duly and validly executed and delivered
by the Company and, assuming due authorization, execution and delivery by the
Purchasers, this Agreement is, and (as of the First Closing) each of the other
Transaction Documents will be, a valid and binding obligation of the Company
enforceable against the Company in accordance with its terms (except as
enforcement may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium, fraudulent transfer and similar Laws of general applicability
relating to or affecting creditors' rights or by general equity principles). No
other corporate proceedings are necessary for the execution and delivery by the
Company of this Agreement or the other Transaction Documents, the performance by
it of its obligations hereunder or thereunder or the consummation by it of the
transactions contemplated hereby or thereby, subject, in the case of the
Applicable NYSE Rule, to receipt of the Stockholder Approval.

(2)The Company has complied and will comply with the conditions set forth in the
temporary waiver of certain of the stockholder approval requirements in Section
312.03 of the NYSE Listed Company Manual set forth in SEC Release No. 3489219 as
applicable to the issuance of the Shares at the First Closing and of the Common
Stock issuable upon conversion thereof.

9



(3)The Rights Agreement has been amended so that each Purchaser is exempt from
the definition of "Acquiring Person" contained in the Rights Agreement, and no
"Shares Acquisition Date" or "Distribution Date" or "Triggering Event" (as such
terms are defined in the Rights Agreement) will occur as a result of the
execution of this Agreement or the issuance of the Shares and of the Common
Stock issuable upon conversion thereof. The Rights Agreement, as so amended, has
not been further amended or modified. True and complete copies of the Rights
Agreement and of all amendments thereto through the date hereof have been
previously provided to the Purchasers. The Company has taken all appropriate
actions(a)so that the restrictions on business combinations contained in Section
203 of the General Corporation Law of the State of Delaware (as amended from
time to time) will not apply with respect to or as a result of the issuance of
the Shares (or the shares of Common Stock issuable upon conversion of the
Shares) to the Purchasers or the Transfer thereof to its Permitted Transferees
in accordance with this Agreement, (b) to approve the transactions contemplated
by the Transaction Documents (including any Subsequent Closings, the exercise of
preemptive rights pursuant to Section 3.05 of the Stockholders Agreement, the
adjustment to the Conversion Price (as defined in the Certificate of
Designations) pursuant to the Certificate of Designations and the conversion of
the Shares) for purposes of Article IX of the Certificate of Incorporation and
(c) to approve the transactions contemplated by the Transaction Documents
(including any Subsequent Closings) for purposes of Rule 16b-3 of the Exchange
Act, in each case, without any further action on the part of the stockholders or
the Board of Directors being required.

(4)Subject, in the case of the Applicable NYSE Rule, to receipt of the
Stockholder Approval, neither the execution and delivery by the Company of this
Agreement or the other Transaction Documents, nor the consummation of the
transactions contemplated hereby or thereby, nor compliance by the Company with
any of the provisions hereof or thereof (including the rights of the Shares to
convert into shares of Common Stock), will (i) require notice, consent or
approval pursuant to, violate, conflict with, or result in a breach of any
provision of, or constitute a default (or an event which, with notice or lapse
of time or both, would constitute a default) under, or result in the suspension,
revocation, forfeiture or termination of, or accelerate the performance required
by, or result in a right of termination or acceleration of, or result in the
creation of any Lien upon any of the properties or assets of the Company or any
Company Subsidiary under any of the terms, conditions or provisions of (A) the
Certificate of Incorporation or the Bylaws or the certificate of incorporation,
charter, bylaws or other governing instrument of any Company Subsidiary or (B)
any note, bond, mortgage, indenture, deed of trust, franchise, permit, license,
lease, agreement or other instrument or obligation to which the Company or any
Company Subsidiary is a party or by which it may be bound, or to which the
Company or any Company Subsidiary or any of the properties or assets of the
Company or any Company Subsidiary may be subject, or (ii) violate any

10



law, statute, ordinance, rule, regulation, permit, franchise or any judgment,
ruling, order, writ, injunction or decree applicable to the Company or any
Company Subsidiary or any of their respective properties or assets, except in
the case of clauses (i)(B) and (ii) for such violations, conflicts and breaches
as would not, individually or in the aggregate, reasonably be expected to have a
Company Material Adverse Effect.

(5)Other than (i) the securities or blue sky laws of the various states of the
United States, (ii) the filing of one or more Current Reports on Form 8-K, (iii)
the listing on the NYSE of the shares of Common Stock issuable upon the
conversion of the Shares, (iv) obtaining the Canadian Competition Act Approval
and the expiration or termination of any applicable waiting period under the HSR
Act in order for the Purchasers to exercise voting rights with respect to the
Shares or convert Shares into shares of Common Stock, (v) if applicable in
respect of a Subsequent Closing, the German Competition Approval and (vi) the
filing of the Certificate of Designations with the Secretary of State of the
State of Delaware, no notice to, registration, declaration or filing with,
exemption or review by, or authorization, order, consent or approval of any
Governmental Entity or stock exchange, nor expiration or termination of any
statutory waiting period, is necessary for the execution, delivery or
performance by the Company of or under this Agreement or the other Transaction
Documents or the consummation by the Company of the transactions contemplated by
this Agreement or the other Transaction Documents, except as would not,
individually or in the aggregate, reasonably be expected to have a Company
Material Adverse Effect.

(d)Sale of Securities. Assuming the accuracy of each Purchaser's representations
in Section 2.2, the offer and sale of the Shares to the Purchasers is exempt
from the registration and prospectus delivery requirements of the Securities Act
and the rules and regulations promulgated thereunder. Without limiting the
foregoing, neither the Company nor, to the Knowledge of the Company, any other
Person authorized by the Company to act on its behalf, has engaged in a general
solicitation or general advertising (within the meaning of Regulation D of the
Securities Act) of investors with respect to offers or sales of the Preferred
Stock, and neither the Company nor, to the Knowledge of the Company, any Person
acting on its behalf has made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause the
offering or issuance of the Preferred Stock under this Agreement to be
integrated with prior offerings by the Company for purposes of the Securities
Act that would result in none of Regulation D or any other applicable exemption
from registration under the Securities Act to be available.

(e)Status of Securities. The Shares to be issued pursuant to this Agreement and
the shares of Common Stock to be issued upon conversion of the Shares have been
duly authorized by all necessary corporate action of the Company. When issued
and sold against receipt of the consideration therefor as provided in this
Agreement, the Shares will be validly issued, fully paid and nonassessable, will
not be subject to preemptive or similar rights of any other shareholder of the
Company or any restrictions on transfer under any contract to which the Company
is a

11



party, other than restrictions arising under this Agreement, the Certificate of
Designations or the Stockholders Agreement or restrictions arising under
applicable securities Laws, and will effectively vest in each Purchaser good
title to all such securities, free and clear of all Liens, other than Liens
incurred by such Purchaser. Upon any conversion of any Shares into shares of
Common Stock pursuant to the terms of the Certificate of Designations, such
shares of Common Stock issued upon such conversion will be validly issued, fully
paid and nonassessable, and will not be subject to preemptive or similar rights
of any other shareholder of the Company or any restrictions on transfer under
any contract to which the Company is a party, other than restrictions arising
under this Agreement, the Certificate of Designations or the Stockholders
Agreement or restrictions arising under applicable securities Laws, and will
effectively vest in each Purchaser good title to all such securities, free and
clear of all Liens, other than Liens incurred by such Purchaser. The shares of
Common Stock to be issued upon any conversion of the Shares have been duly
reserved for such issuance.

(f)SEC Documents; Financial Statements.

(1)The Company has filed, on a timely basis, all required reports, proxy
statements, forms, and other documents with the SEC since January 1, 2018
(collectively, the "SEC Documents"). Each of the SEC Documents, as of its
respective filing date complied in all material respects with the requirements
of the Securities Act, the Exchange Act and the Sarbanes-Oxley Act of 2002 (and
the regulations promulgated thereunder), as the case may be, and the rules and
regulations of the SEC promulgated thereunder applicable to such SEC Documents,
and, except to the extent that information contained in any SEC Document has
been revised or superseded by a later filed SEC Document filed and publicly
available prior to the date of this Agreement, none of the SEC Documents
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.

(2)The Company (i) has implemented, maintains, and at all times since January 1,
2018 has maintained, disclosure controls and procedures and a system of internal
controls over financial reporting (as defined in Rule 13a-15(e) and (f),
respectively, under the Exchange Act) as required by Rule 13a-15 under the
Exchange Act relating to the Company and its consolidated Subsidiaries and (ii)
has disclosed, based on its most recent evaluation prior to the date of this
Agreement, to the Company's outside auditors and the audit committee of the
Board of Directors (A) any "significant deficiencies" or "material weaknesses"
(as defined by the Public Company Accounting Oversight Board) in the design or
operation of internal controls over financial reporting (as defined in Rule
13a-15(f) under the Exchange Act) that are reasonably likely to adversely affect
the Company's ability to record, process, summarize and report financial
information and (B)any fraud, whether or not material, that involves management
or other employees who have a significant role in the Company's internal
controls over financial reporting. There are no "significant deficiencies" or
"material

12



weaknesses" (as defined by the Public Company Accounting Oversight Board) in the
design or operation of the Company's internal controls over, and procedures
relating to, financial reporting which would reasonably be expected to adversely
affect in any material respect the Company's ability to record, process,
summarize and report financial data, in each case which has not been
subsequently remediated. Since January 1, 2018, to the knowledge of the Company,
there has not been any fraud, whether or not material, that involves management
or other employees of the Company or any of its Subsidiaries who have a
significant role in the Company's internal controls over financial reporting. As
of the date of this Agreement, to the Knowledge of the Company, there is no
reason that its chief executive officer and chief financial officer will not be
able to give the certifications and attestations required pursuant to the rules
and regulations adopted pursuant to Section 404 of the Sarbanes-Oxley Act of
2002, without qualification, when next due.

(3)There is no transaction, arrangement or other relationship between the
Company and/or any of its Subsidiaries and an unconsolidated or other
off-balance sheet entity that is required to be disclosed by the Company in its
SEC Documents and is not so disclosed.

(4)The financial statements of the Company and its consolidated Subsidiaries
included in the SEC Documents (i) complied as to form in all material respects
with applicable accounting requirements and the published rules and regulations
of the SEC with respect thereto, in each case as of the date such SEC Document
was filed, and (ii) have been prepared in accordance with generally accepted
accounting principles in the United States ("GAAP") applied on a consistent
basis during the periods involved (except as may be indicated in such financial
statements or the notes thereto) and fairly present in all material respects the
consolidated financial position of the Company and its consolidated Subsidiaries
as of the dates thereof and the consolidated results of their operations and
cash flows of the Company and its consolidated Subsidiaries for the periods then
ended (subject, in the case of unaudited quarterly statements, to the absence of
footnote disclosures and normal year-end audit adjustments).

(5)The Company and the Company Subsidiaries do not have any liabilities or
obligations of any nature that would be required under GAAP, as in effect on the
date of this Agreement, to be reflected on a consolidated balance sheet of the
Company (accrued, absolute, contingent or otherwise), other than liabilities or
obligations (i) reflected on, reserved against, or disclosed in the notes to,
the Company's consolidated financial statements included in the Company's Annual
Report on Form 10-K for the fiscal year ended December 31, 2019 (the "Balance
Sheet Date"), (ii) incurred after the Balance Sheet Date in the ordinary course
of business and that do not arise from any material breach of a contract, (iii)
as expressly contemplated by this Agreement or otherwise incurred in connection
with

13



the transactions contemplated hereby, (iv) that have been discharged or paid
prior to the date of this Agreement or (v) as would not, individually or in the
aggregate, have had or reasonably be expected to have, a Company Material
Adverse Effect.

(g)Brokers and Finders. Except for Moelis & Company LLC ("Moelis"), pursuant to
that certain engagement letter dated May 25, 2020, the fees and expenses of
which, in each case, will be paid by the Company, neither the Company nor its
Subsidiaries or any of their respective officers, directors, employees or agents
has employed any broker or finder or incurred any liability for any financial
advisory fees, brokerage fees, commissions or finder's fees, and no broker or
finder has acted directly or indirectly for the Company in connection with this
Agreement or the transactions contemplated hereby.

(h)Litigation. There is no action, suit, proceeding or investigation pending or,
to the Knowledge of the Company, threatened (including "cease and desist"
letters or invitations to take patent license) against, nor any outstanding
judgment, order, writ or decree against, the Company or any of its Subsidiaries
or, to the Knowledge of the Company, affecting any of their respective assets,
operations or business before or by any Governmental Entity, which individually
or in the aggregate has had, or, would reasonably be expected to have (including
for this purpose, assuming an adverse determination of any such matter), a
Company Material Adverse Effect. Except as has not had and would not reasonably
be expected to have, individually or in the aggregate, a Company Material
Adverse Effect, neither the Company nor any of its Subsidiaries, nor any of
their respective assets, is subject to any judgment, order, injunction, ruling,
decision or decree of any Governmental Entity.

(i)Indebtedness. Neither the Company nor any of its Subsidiaries is, immediately
prior to the execution and delivery of this Agreement, in default in the payment
of any material indebtedness or in default under any agreement relating to its
material indebtedness.

(j)Absence of Certain Changes. Since December 31, 2019, there has not been any
Company Material Adverse Effect or any event, change or occurrence that would,
individually or in the aggregate, reasonably be expected to have a Company
Material Adverse Effect.

(k)Illegal Payments; FCPA Violations. Since July 1, 2018, none of the Company or
any of its Subsidiaries or, to the Knowledge of the Company, any officer,
director, employee, agent, representative or consultant acting on behalf of the
Company or any of its Subsidiaries has, in connection with the business of the
Company: (a) unlawfully offered, paid, promised to pay, or authorized the
payment, directly or indirectly, of anything of value, including money, loans,
gifts, travel, or entertainment, to any officer or employee of a foreign
governmental authority or any department, agency, or instrumentality thereof, or
of a public international organization, or any person acting in an official
capacity for or on behalf of any such foreign governmental authority or
department, agency, or instrumentality (including any state-owned or
state-controlled business), or for or on behalf of any such public international
organization, or to any political party, party official, employee or candidate
for public office (each, a "Government Official") with the purpose of (i)
influencing any act or decision of such Government Official in his or her
official capacity; (ii) inducing such Government Official to perform or omit to
perform any activity in violation of his or her legal duties; (iii) securing any
improper advantage; or (iv)

14



inducing such Government Official to influence or affect any act or decision of
a Governmental Entity; (b) made any illegal contribution to any political party
or candidate; (c) made, offered or promised to pay any unlawful bribe, payoff,
influence payment, kickback, unlawful rebate, or other similar unlawful payment
of any nature, directly or indirectly, in connection with the business of the
Company, to any person, including any supplier or customer; (d) knowingly
established or maintained any unrecorded fund or asset or made any false entry
on any book or record of the Company or any of its Subsidiaries for any unlawful
purpose; or (e) otherwise violated the U.S. Foreign Corrupt Practices Act of
1977, as amended, the UK Bribery Act 2010, as amended, or any other applicable
anti-corruption or anti-bribery law ("Anti-Bribery Laws"). The Company and its
Subsidiaries have implemented, maintained and enforced policies and procedures
designed to promote and ensure compliance with all applicable Anti-Bribery Laws.

(l)Compliance with Laws and Permits. The Company and its Subsidiaries are in
compliance with all applicable Laws, except as has not had, and would not
reasonably be expected to have, individually or in the aggregate, a Company
Material Adverse Effect. The Company and its Subsidiaries possess all permits
and licenses issued by a Governmental Entity that are required to conduct their
business, except as has not had, and would not reasonably be expected to have,
individually or in the aggregate, a Company Material Adverse Effect.

(m)Tax Matters. Except as would not, individually or in the aggregate,
reasonably be expected to materially and adversely affect the business,
financial condition or results of operations of the Company and its
Subsidiaries, taken as a whole, or the Company's ability to perform its
obligations under this Agreement, (i) each of the Company and its Subsidiaries
have timely filed or caused to be filed (taking into account any extension of
time within which to file) all Tax Returns required to be filed by the Company
or any of its Subsidiaries, and all such Tax Returns were true, correct and
complete; (ii) each of the Company and its Subsidiaries has timely paid or
caused to be paid (taking into account any extension of time within which to
pay) all taxes required to be paid by it, except for taxes that are being
contested in good faith by appropriate proceedings and with respect to which
there are adequate accruals or reserves on the financial statements of the
Company and its Subsidiaries; (iii) each of the Company and its Subsidiaries
have not received any written notice of any deficiencies for any tax of the
Company or any of its Subsidiaries from any taxing authority except for those
which have been resolved, which have been paid in full, or which are being
contested in good faith by appropriate proceedings and with respect to which
there are adequate accruals or reserves on the financial statements of the
Company and its Subsidiaries; and (iv) neither the Company nor any of its
Subsidiaries is the subject of any currently ongoing audit or other proceeding
with respect to taxes nor has any audit or other proceeding with respect to
taxes been proposed in writing against any of them.

(n)Listing and Maintenance Requirements. The Common Stock is registered pursuant
to Section 12(b) of the Exchange Act and listed on the NYSE, and the Company has
taken no action designed to, or which to the Knowledge of the Company is
reasonably likely to, have the effect of, terminating the registration of the
Common Stock under the Exchange Act or delisting the Common Stock from the NYSE,
nor has the Company received as of the date of this Agreement any notification
that the SEC is contemplating terminating such registration or that the NYSE is
contemplating such delisting. The Company is in compliance in all material

15



respects with the listing and listing maintenance requirements of the NYSE
applicable to it for the continued trading of its Common Stock on the NYSE.

(o)Intellectual Property. Except as would not, individually or in the aggregate,
reasonably be expected to have a Company Material Adverse Effect, (i) the
Company and its Subsidiaries own or have a license or other valid right to use
all Intellectual Property used in the conduct of their respective businesses as
currently conducted; (ii) the Company and its Subsidiaries' conduct of their
respective businesses does not infringe, misappropriate or otherwise violate any
Intellectual Property of any Person and there is no action pending or, to the
Knowledge of the Company, threatened alleging any such infringement,
misappropriation or violation; and (iii) to the Knowledge of the Company, the
Intellectual Property of the Company and its Subsidiaries is not being
infringed, misappropriated or otherwise violated by any Person. Except as would
not, individually or in the aggregate, reasonably be expected to have a Company
Material Adverse Effect, the Company and each of its Subsidiaries take, and
since January 1, 2018 have taken, commercially reasonable actions to protect (A)
the confidentiality of their trade secrets and other confidential information
and (B) the integrity, and security of the systems, applications, websites,
databases, hardware, software and other information technology assets used in
the conduct of their businesses (and all data therein), and, to the Knowledge of
the Company, there have been no breaches, unauthorized access or other
violations of the same since January 1, 2018.

(p)Environmental Matters. The Company and its Subsidiaries are in compliance
with all applicable Environmental Laws and required Environmental Permits,
except, in each case, where the failure to comply has not had, and would not
reasonably be expected to have, individually or in the aggregate, a Company
Material Adverse Effect. The Company and its Subsidiaries have not received
within the past three years any written notice from any Governmental Entity of
any violation or alleged violation of any Environmental Laws or required
Environmental Permits in connection with their respective properties, except as
has not had, and would not reasonably be expected to have, individually or in
the aggregate, a Company Material Adverse Effect.

(q)Employee Matters. Except where the failure to comply has not had, and would
not reasonably be expected to have, individually or in the aggregate, a Company
Material Adverse Effect, the Company and its Subsidiaries are in compliance with
all applicable Laws relating to labor, employment, fair employment practices,
terms and conditions of employment, and wages and hours, and with the terms of
the ERISA Documents, and each such ERISA Document is in compliance with all
applicable requirements of ERISA. No labor disturbance by or dispute with the
employees of the Company or any of its Subsidiaries exists or, to the Knowledge
of the Company, is contemplated or threatened, except as would not, individually
or in the aggregate, have a Company Material Adverse Effect. Neither the Company
nor any of its Subsidiaries has received any notice of cancellation or
termination with respect to any collective bargaining agreement to which it is a
party.

(r)Real and Personal Property. The Company and its Subsidiaries have good and
insurable title in fee simple to (in the case of real property), or have valid
rights to lease or otherwise use, all items of real and personal property that
are material to the respective businesses of the Company and its Subsidiaries
taken as a whole, in each case free and clear of

16



all Liens and defects and imperfections of title, except those that (i) do not
materially interfere with the use made and proposed to be made of such property
by the Company and its Subsidiaries or (ii) would not, individually or in the
aggregate, have a Company Material Adverse Effect. Neither the Company nor any
of its Subsidiaries has received actual written notice that any of the Company's
real property is subject to any governmental decree or order to be sold or is
being condemned, expropriated or otherwise taken by any public authority with or
without payment of compensation therefor. The real property of the Company and
its Subsidiaries is in good operating condition and repair, reasonable wear and
tear excepted, and is structurally sound and free of any defects and is suitable
and sufficient for its current and contemplated uses, except as has not had, and
would not reasonably be expected to have, individually or in the aggregate, a
Company Material Adverse Effect.

(s)Investment Company Act. The Company is not, and immediately after giving
effect to the sale of the Shares in accordance with this Agreement and the
application of the proceeds thereof will not be required to be registered as, an
"investment company" or a company "controlled" by an "investment company,"
within the meaning of the Investment Company Act of 1940, as amended.

(t)Economic Sanctions. Except as has not had, and would not reasonably be
expected to have, individually or in the aggregate, a Company Material Adverse
Effect, the Company, its Subsidiaries, their respective directors, officers, and
employees, and to the Knowledge of the Company, its and its Subsidiaries' agents
and representatives are and have, since July 1, 2018 been in compliance with any
economic sanctions laws or regulations administered by the United States
(including by the Department of the Treasury's Office of Foreign Assets Control
("OFAC") and the U.S. State Department), Canada, the United Nations, the
European Union, or the United Kingdom ("Sanctions"). None of the Company, its
Subsidiaries, or any of the foregoing's respective officers, directors or, to
the Knowledge of the Company, agents, employees, or any third party acting on
their behalf (A) is or has been designated on any Sanctions-related list of
restricted or sanctioned persons maintained by the United States, Canada, the
European Union, or the United Kingdom, including OFAC' s list of "Specially
Designated Nationals and Blocked Persons", (B) is located in, organized under
the Laws of, or resident in any country or territory that is or whose government
is, or has been in the past three

(3)years, the target of comprehensive sanctions imposed by the United States,
Canada, European Union or United Kingdom (including Cuba, Iran, North Korea,
Sudan, Syria, and the Crimean region of the Ukraine), or (C) owned or controlled
by any Person or Persons described in clause

(A) or (B).

(u)Insurance. The Company and its Subsidiaries have insurance covering their
respective properties, operations, personnel and businesses, including business
interruption insurance, which insurance is in amounts and insures against such
losses and risks as are reasonably deemed by the Company and its Subsidiaries to
be adequate to protect the Company and its Subsidiaries and their respective
businesses, taken as a whole in a commercially reasonably manner; and neither
the Company nor any of its Subsidiaries (i) has received notice from any insurer
or agent of such insurer that material capital improvements or other material
capital expenditures are required or necessary to be made in order to continue
such insurance or (ii) believes that it will not be able to renew its existing
insurance coverage as and when such

17



coverage expires or to obtain materially similar coverage from similar insurers
as may be necessary to continue its business.

(v)No Additional Representations. Except for the representations and warranties
made by the Company in this Section 2.1 and in any certificate delivered by the
Company pursuant to Section 1.4, neither the Company nor any other Person makes
any express or implied representation or warranty with respect to the Company or
any Subsidiaries or their respective businesses, operations, assets,
liabilities, employees, employee benefit plans, conditions or prospects, and the
Company hereby disclaims any such other representations or warranties. In
particular, without limiting the foregoing disclaimer, except for the
representations and warranties made by the Company in this Section 2.1 and in
any certificate delivered by the Company pursuant to Section 1.4, neither the
Company nor any other Person makes or has made any representation or warranty to
the Purchasers, or any of their Affiliates or representatives, with respect to
(i) any financial projection, forecast, estimate, budget or prospect information
relating to the Company or any of its Subsidiaries or their respective business,
(ii) matters relating to insurance coverage for Pandemic Matters with respect to
the Company, including any determination, dispute, availability, disbursement or
non-disbursement or the certainty of the Company receiving all or any portion of
proceeds from the applicable insurers for claims filed or to be filed under the
Company's event cancellation insurance policy or (iii) any oral or written
information presented to the Purchasers or any of their Affiliates or
representatives in the course of their due diligence investigation of the
Company, the negotiation of this Agreement or in the course of the transactions
contemplated hereby. Notwithstanding anything to the contrary herein, nothing in
this Agreement shall limit the right of any Purchaser and its Affiliates to rely
on the representations, warranties, covenants and agreements expressly set forth
in this Agreement or in any certificate delivered pursuant hereto, nor will
anything in this Agreement operate to limit any claim by any Purchaser or any of
its Affiliates for actual fraud in the making of the representations and
warranties of the Company set forth in this Agreement or in any certificate
delivered hereunder.

2.2Representations and Warranties of Purchaser. Each Purchaser hereby represents
and warrants, severally and not jointly, to the Company, as of the date hereof
and as of each Closing Date (except to the extent made only as of a specified
date in which case as of such date), that:

(a)Organization and Authority. Such Purchaser (i) is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
formation, (ii) has all requisite power and authority to own its properties and
assets and conduct its business as presently conducted and (iii) is duly
qualified to do business and is in good standing in all jurisdictions where its
ownership or leasing of property or the conduct of its business requires it to
be so qualified, except, in the case of this clause (iii), where failure to be
so qualified has not and would not reasonably be expected to materially and
adversely affect such Purchaser's ability to perform its obligations under this
Agreement or consummate the transactions contemplated hereby on a timely basis.

18



(b)Authorization.

(1)Such Purchaser has the requisite power and authority to enter into this
Agreement and the other Transaction Documents and to carry out its obligations
hereunder and thereunder. The execution, delivery and performance of this
Agreement and the other Transaction Documents by such Purchaser and the
consummation of the transactions contemplated hereby and thereby have been duly
authorized by all requisite action on the part of such Purchaser, and no further
approval or authorization by any of its stockholders, partners, members or other
equity owners, as the case may be, is required. This Agreement has been, and (as
of the First Closing) the other Transaction Documents will be, duly and validly
executed and delivered by such Purchaser and assuming due authorization,
execution and delivery by the Company, this Agreement is, and (as of the First
Closing) each of the other Transaction Documents will be, a valid and binding
obligation of such Purchaser, enforceable against such Purchaser in accordance
with its terms (except as enforcement may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent transfer and similar Laws of
general applicability relating to or affecting creditors' rights or by general
equity principles). No other organizational proceedings are necessary for the
execution and delivery by such Purchaser of this Agreement or the other
Transaction Documents, the performance by it of its obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby.

(2)Assuming the truth and accuracy of the representations and warranties of the
Company set forth in Section 2.1, neither the execution, delivery and
performance by such Purchaser of this Agreement or the other Transaction
Documents, nor the consummation of the transactions contemplated hereby or
thereby, nor compliance by such Purchaser with any of the provisions hereof or
thereof, will (i) require notice, consent or approval pursuant to, violate,
conflict with, or result in a breach of any provision of, or constitute a
default (or an event which, with notice or lapse of time or both, would
constitute a default) under, or result in the termination of, or accelerate the
performance required by, or result in a right of termination or acceleration of,
or result in the creation of any material Lien upon any of the properties or
assets of such Purchaser under any of the terms, conditions or provisions of (A)
its organizational documents or (B) any note, bond, mortgage, indenture, deed of
trust, license, lease, agreement or other instrument or obligation to which such
Purchaser is a party or by which it may be bound, or to which such Purchaser or
any of the properties or assets of such Purchaser may be subject, or (ii)
subject to compliance with the statutes and regulations referred to in the next
paragraph, violate any law, statute, ordinance, rule or regulation, permit,
concession, grant, franchise or any judgment, ruling, order, writ, injunction or
decree applicable to such Purchaser or any of their respective properties or
assets, except in the case of clauses (i)(B) and (ii) for such violations,
conflicts and breaches as would

19



not reasonably be expected to prevent or materially delay the consummation of
the transactions contemplated by this Agreement or have a material adverse
effect on such Purchaser's ability to fully perform its respective covenants and
obligations under this Agreement.

(3)Assuming the truth and accuracy of the representations and warranties of the
Company set forth herein, other than (i) the securities or blue sky Laws of the
various states, (ii) filings pursuant to Section 13 and Section 16 of the
Exchange Act (iii) obtaining the Canadian Competition Act Approval and the
expiration or termination of any applicable waiting period under the HSR Act,
and (iv) if applicable in respect of a Subsequent Closing, the German
Competition Approval with respect to the issuance of Shares in the Subsequent
Closings, no notice to, registration, declaration or filing with, exemption or
review by, or authorization, order, consent or approval of, any Governmental
Entity, nor expiration or termination of any statutory waiting period, is
necessary for the execution, delivery and performance by such Purchaser of this
Agreement or the other Transaction Documents or the consummation by such
Purchaser of the transactions contemplated by this Agreement or the other
Transaction Documents.

(c)Financial Capability. At each Closing, such Purchaser will have access to
immediately available funds necessary to consummate each such Closing on the
terms and conditions contemplated by this Agreement. Such Purchaser is not aware
of any reason why the funds sufficient to fulfill its obligations under Article
I (including paying its respective portion of the First Closing Purchase Price
as set forth opposite such Purchaser's name on Schedule I hereto and Pro Rata
Share of each Subsequent Closing Purchase Price) will not be available on the
applicable Closing Date. Such Purchaser has delivered to the Company a true and
complete copy of the executed Equity Commitment Letter as in effect on the date
hereof.

(d)Brokers and Finders. Except for Jefferies Financial Group, neither such
Purchaser nor its Affiliates or any of their respective officers, directors,
employees or agents has employed any broker or finder for which the Company will
incur any liability for any financial advisory fees, brokerage fees, commissions
or finder's fees in connection with this Agreement or the transactions
contemplated hereby.

(e)Purchase for Investment. Such Purchaser (or its beneficial owner(s)) is an
accredited investor (as defined in Rule 501 of the Securities Act) and
acknowledges that the Shares have not been registered under the Securities Act
or under any state securities Laws. Such Purchaser (i) acknowledges that it is
acquiring the Shares and the shares of Common Stock issuable upon the conversion
of the Shares pursuant to an exemption from registration under the Securities
Act solely for investment with no present intention to distribute any of the
Shares or the shares of Common Stock issuable upon the conversion of the Shares
to any person in violation of applicable securities Laws, (ii) will not sell,
transfer, or otherwise dispose of any of the Shares or shares of Common Stock
issuable upon the conversion of the Shares, except in compliance with this
Agreement, the Certificate of Incorporation, the registration requirements or
exemption provisions of the Securities Act and any other applicable securities
Laws, (iii) has such knowledge and experience in financial and business matters
and in investments of this type

20



[g53799ex10_1a5379921x1.jpg]

that it is capable of evaluating the merits and risks of its investment in the
Shares and the shares of Common Stock issuable upon the conversion of the Shares
and of making an informed investment decision, and (iv) without prejudice to any
claim of such Purchaser hereunder for breach of the Company's representations
and warranties or for actual fraud in the making of the representations and
warranties set forth in this Agreement or in any certificate delivered
hereunder, (A) has been furnished with or has had full access to all the
information that it considers necessary or appropriate to make an informed
investment decision with respect to the Shares and the shares of Common Stock
issuable upon the conversion of the Shares, (B) has had an opportunity to
discuss with management of the Company the intended business and financial
affairs of the Company and to obtain information (to the extent the Company
possessed such information or could acquire it without unreasonable effort or
expense) necessary to verify any information furnished to it or to which it had
access (C) has conducted and relied upon its own due diligence investigation of
the Company and its own in-depth analysis of the merits and risks of the
transactions contemplated hereby in making its investment decision and has not
relied upon any information provided by Moelis or any investigation of the
Company conducted by Moelis and (D) can bear the economic risk of (1) an
investment in the Shares and the shares of Common Stock issuable upon the
conversion of the Shares indefinitely and (2) a total loss in respect of such
investment.

(f)No Additional Representations. Such Purchaser acknowledges and agrees that,
except for the representations and warranties contained in Section 2.1 and in
any certificate delivered by the Company pursuant to Section 1.4, neither the
Company nor any other Person, makes any express or implied representation or
warranty with respect to the Company, its Subsidiaries or their respective
businesses, operations, assets, liabilities, employees, employee benefit plans,
conditions or prospects, and the Company hereby disclaims any such other
representations or warranties. In particular, without limiting the foregoing
disclaimer, except for the representations and warranties made by the Company in
Section 2.1 and in any certificate delivered by the Company pursuant to Section
1.4, neither the Company nor any other Person, makes or has made any
representation or warranty to such Purchaser, or any of its Affiliates or
representatives, with respect to (i) any financial projection, forecast,
estimate, budget or prospect information relating to the Company, its
Subsidiaries or their respective business, (ii) matters relating to insurance
coverage for Pandemic Matters with respect to the Company, including any
determination, dispute, availability, disbursement or non-disbursement or the
certainty of the Company receiving all or any portion of proceeds from the
applicable insurers for claims filed or to be filed under the Company's event
cancellation insurance policy or (iii) any information presented to such
Purchaser or any of its Affiliates or representatives in the course of their due
diligence investigation of the Company, the negotiation of this Agreement or in
the course of the transactions contemplated hereby. To the fullest extent
permitted by applicable law, except with respect to the representations and
warranties contained in Section 2.1 and in any certificate delivered by the
Company pursuant to Section 1.4, neither the Company nor any of its Subsidiaries
shall have any liability to such Purchaser or its Affiliates or representatives
on any basis (including in contract or tort, under federal or state securities
Laws or otherwise) based upon any other representation or warranty, either
express or implied, included in any information or statements (or any omissions
therefrom) provided or made available by the Company or its Subsidiaries to such
Purchaser or its Affiliates or representatives in the course of their due
diligence investigation of the Company, the negotiation of this Agreement or in
the course of the transactions contemplated by this Agreement. Notwithstanding
the foregoing, nothing in this

21



Section 2.2(f) shall limit the right of such Purchaser to rely on the
representations, warranties, covenants and agreements expressly set forth in
this Agreement or in any certificate delivered pursuant hereto or limit,
preclude or prohibit any claim of actual fraud in the making of the
representations and warranties set forth in this Agreement or in any certificate
delivered hereunder.

ARTICLE III

COVENANTS

3.1Filings; Other Actions.

(a)As set forth in the Certificate of Designations, the Shares shall be
initially issued to the Purchasers without voting rights in the election of
directors of the Company. After issuance and following the Canadian Competition
Act Approval and the expiration or termination of the waiting period under the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended (the "HSR
Act"), the Shares shall gain the right to vote on an as-converted basis with the
Common Stock, pursuant to, and in accordance with, the terms of the Certificate
of Designations.

(b)The Purchasers and the Company shall use reasonable best efforts to obtain or
submit, as the case may be, as promptly as practicable following the date
hereof, the approvals and authorizations of, filings and registrations with, and
notifications to, or expiration or termination of any applicable waiting period,
under the HSR Act, the Canadian Competition Act Approval and the German
Competition Approval (the "Anti-Trust Approvals"). Without limiting the
foregoing, the Purchasers and the Company shall each prepare and file within ten

(10)business days after the date hereof a Notification and Report Form pursuant
to the HSR Act in connection with the transactions contemplated by this
Agreement and the Purchasers will prepare and file within ten (10) business days
after the date hereof a request for an Advance Ruling Certificate under the
Canadian Competition Act. If requested by either the Purchasers or the Company,
each of the Company and the Purchasers shall as soon as reasonably practicable,
and in any event no later than ten (10) business days after such a request, file
or cause to be filed the notification required to be filed under section 114(1)
of the Canadian Competition Act with respect to the transactions contemplated by
this Agreement. As promptly as practicable after the date hereof, the Purchasers
shall prepare and file the documents required in connection with the German
Competition Approval prior to the consummation of any Subsequent Closing where
the German Competition Approval is legally required. In connection with such
undertakings, the Purchasers, on the one hand, and the Company, on the other
hand, will cooperate and consult with the other and use reasonable best efforts
to prepare and file all necessary documentation, to effect all necessary
applications, notices, petitions, filings and other documents, and to obtain all
necessary permits, consents, orders, approvals and authorizations of, or any
exemption by, all third parties and Governmental Entities, necessary or
advisable to consummate the transactions contemplated by this Agreement,
including obtaining the Anti-Trust Approvals. The Purchasers and the Company
shall execute and deliver both before and after each Closing such further
certificates, agreements and other documents and take such other actions as the
other party may reasonably request to consummate or implement such transactions
or to evidence such events or matters.

22



(c)The Purchasers, on the one hand, and the Company, on the other hand, will
have the right to review in advance, and to the extent practicable, each will
consult with the other, in each case, subject to applicable Laws relating to the
exchange of information, all the information relating to such other party, and
any of their respective Affiliates, which appears in any filing made with, or
written materials submitted to, any third party or any Governmental Entity in
connection with the transactions contemplated by this Agreement, including
obtaining the Anti- Trust Approvals, other than "4(c) and 4(d) documents" as
that term is used in the rules and regulations under the HSR Act. In exercising
the foregoing right, each of the parties hereto agrees to act reasonably and as
promptly as practicable. Each party hereto agrees to keep the other party
apprised of the status of matters referred to in this Section 3.1. The
Purchasers shall promptly furnish the Company, and the Company shall promptly
furnish the Purchasers, to the extent permitted by Law, with copies of written
communications received by it or its Subsidiaries from any Governmental Entity
in respect of the transactions contemplated by this Agreement, including
obtaining the Anti-Trust Approvals. None of the Purchasers, on the one hand, nor
the Company, on the other hand, shall participate in any substantive meeting
with any Governmental Entity in respect of the transactions contemplated by this
Agreement, including obtaining the Anti-Trust Approvals, unless such party
consults with the other parties hereto in advance and, to the extent not
prohibited by such Governmental Entity, gives the other parties the opportunity
to attend and participate therein or thereat.

3.2Reasonable Best Efforts to Close. Each of the Company and the Purchasers will
use reasonable best efforts in good faith to take, or cause to be taken, all
actions, and to do, or cause to be done, all things necessary under applicable
Laws so as to permit consummation of the transactions contemplated hereby as
promptly as practicable and otherwise to enable consummation of the transactions
contemplated hereby and shall cooperate reasonably with the other party hereto
to that end. Each Purchaser shall use its reasonable best efforts to take, or
cause to be taken, all actions and do, or cause to be done, all things necessary
or advisable to cause the equity financing to be consummated upon satisfaction
of the conditions contained in the Equity Commitment Letter.

3.3Authorized Common Stock. At any time that any Shares are outstanding, the
Company shall from time to time take all lawful action within its control to
cause the authorized share capital of the Company to include a number of
authorized but unissued shares of Common Stock equal to the number of shares of
Common Stock issuable upon the conversion of all Shares then issued and
outstanding. All shares of Common Stock delivered upon conversion of the Shares
shall be newly issued shares or shares held in treasury by the Company, shall
have been duly authorized and validly issued and shall be fully paid and
nonassessable, and free and clear of any Liens (other than Liens incurred by the
Purchasers, restrictions arising under this Agreement or the Stockholders
Agreement or restrictions arising under applicable securities Laws). At any time
that any Shares are outstanding, the Company shall not effect any voluntary
deregistration under the Exchange Act or any voluntary delisting of the Common
Stock from the NYSE other than in connection with a Change of Control.

3.4NYSE Listing of Shares; Stockholder Approval.

(a)The Company shall promptly (and in any event no later than October 4, 2020)
apply and use reasonable best efforts to cause the shares of Common Stock
issuable upon the

23



conversion of the Shares in accordance with the Certificate of Designations to
be approved for listing on the New York Stock Exchange (the "NYSE"), subject to
official notice of issuance.

(b)The Company shall use reasonable best efforts to call and hold a special
meeting of the stockholders of the Company (the "Stockholder Meeting"), as
promptly as reasonably practicable after the date of this Agreement, to seek
stockholder approval, under NYSE Rule

312.03(or its successor), of the issuance of the Shares (including the issuance
of shares of Common Stock issuable upon conversion thereof in accordance with
the Certificate of Designations but without regard to the limitations set forth
in Section 10(h) therein) to the Purchasers and the full exercise by the
Purchasers of the preemptive rights pursuant to the Stockholders Agreement, in
each case without any Ownership Limitation (as defined in the Certificate of
Designations), and the removal of limitations on adjustment of the Conversion
Price (the "Stockholder Approval"). In furtherance of the foregoing, the Company
shall prepare, in cooperation and consultation with the Purchasers (and the
Purchasers shall have the right to review drafts in advance of filing), and file
with the SEC, as promptly as reasonably practicable after the date of this
Agreement, a proxy statement related to the solicitation of proxies at the
Stockholder Meeting (the "Proxy Statement"). The Proxy Statement shall include
the Board of Director's recommendation that the stockholders vote in favor of
the Stockholder Approval, unless the Board of Directors determines in good
faith, after consultation with outside counsel, that making such a
recommendation would be inconsistent with the directors' fiduciary duties under
applicable Law. The Company shall use reasonable best efforts to solicit from
the stockholders proxies in favor of the Stockholder Approval and to obtain the
Stockholder Approval. Each Purchaser agrees to furnish to the Company all
information concerning such Purchaser and its Affiliates as the Company may
reasonably request in connection with any Stockholder Meeting. The Company shall
respond reasonably promptly to any comments received from the SEC with respect
to the Proxy Statement, and the Company shall cause the Proxy Statement to be
mailed to the Company's stockholders at the earliest reasonably practicable
date. The Company shall provide to the Purchasers, as promptly as reasonably
practicable after receipt thereof, any written comments from the SEC or any
written request from the SEC or its staff for amendments or supplements to the
Proxy Statement and shall provide the Purchasers with copies of all
correspondence between the Company, on the one hand, and the SEC and its staff,
on the other hand, relating to the Proxy Statement.

3.5State Securities Laws. The Company shall use its reasonable best efforts to
(a) obtain all necessary permits and qualifications, if any, or secure an
exemption therefrom, required by any state or country prior to the offer and
sale of Shares and the shares of Common Stock issuable upon the conversion of
the Shares and (b) cause such authorization, approval, permit or qualification
to be effective as of the First Closing and, as to the shares of Common Stock
issuable upon conversion of the Shares, as of any such conversion.

3.6Use of Proceeds The Company shall use the proceeds from the issuance and sale
of the Shares for general corporate purposes and capital expenditures and in the
case of the proceeds from the issuance and sale of the Subsequent Shares, for
additional liquidity, if needed, due to further changes in economic conditions
and/or to accelerate the growth of the Pursuit business.

24



ARTICLE IV

ADDITIONAL AGREEMENTS

4.1Transfer Restrictions.

(a)For a period of eighteen (18) months following the First Closing, no
Purchaser shall Transfer any Share or any share of Common Stock issued upon
conversion of any Share, except as otherwise permitted pursuant to the terms and
conditions of this Agreement, including Section 4.1(b), the Stockholders
Agreement and the Certificate of Designations.

(b)Notwithstanding anything to the contrary in Section 4.1(a) and Section
4.1(c), a Purchaser shall be permitted to Transfer all or any portion of its
Shares, or shares of Common Stock issued upon conversion of any Shares, at any
time and from time to time, under the following circumstances:

(1)Transfers to any Permitted Transferee of any Purchaser, but only if such
Permitted Transferee, if not already a party to this Agreement and the
Stockholders Agreement, agrees in writing for the benefit of the Company (in
form and substance reasonably satisfactory to the Company and with a copy
thereof to be furnished to the Company) to be bound by the terms of this Section
4.1 and the Stockholders Agreement with respect to the Shares and the shares of
Common Stock issuable upon conversion thereof and, if it has not done so,
delivers to the Company either an (i) Internal Revenue Service Form W-9
certifying that such Permitted Transferee is a U.S. person and that such
Permitted Transferee is not subject to backup withholding, or (ii) Internal
Revenue Service Form W-8 (together with any necessary withholding statements or
attachments) certifying that such Permitted Transferee is not a U.S. person;

(2)Transfers pursuant to an amalgamation, merger, tender offer or exchange offer
or other business combination, acquisition of assets or similar transaction
involving the Company or any of its Subsidiaries or any transaction resulting in
a Change of Control (as defined in the Certificate of Designations);

(3)Transfers after commencement by the Company or a Significant Subsidiary (as
such term is defined in Rule 12b-2 under the Exchange Act) of the Company of
bankruptcy, insolvency or other similar proceedings; or

(4)Transfers that have been approved in writing by the Board of Directors prior
to such Transfer.

(c)In addition, from and after the date hereof, no Purchaser nor any Permitted
Transferee of any Purchaser may knowingly Transfer (after inquiry) any Share or
any share of Common Stock issued upon conversion thereof at any time, without
the prior written consent of the Company (which consent may not be unreasonably
withheld) to (i) any Competitor, or (ii)

25



any other Person who would, upon the consummation of such Transfer, beneficially
own five percent (5%) or more of the outstanding shares of Common Stock on an
as-converted basis (in each case, any such Peron to which the Company has
provided its prior written consent, an "Approved Transferee"); provided,
however, that the foregoing shall not restrict (w) underwritten offerings or
underwritten block trades in which the applicable Purchaser requests the
managing underwriter(s) not to knowingly Transfer any Share or any share of
Common Stock issued upon conversion thereof to any transferee that would violate
this Section 4.1(c), (x) Transfers pursuant to Rule 144 under the Securities Act
(provided that any such Transfer pursuant to Rule 144 either is not a direct
placement or satisfies the requirements of paragraph

(f)of such rule), and (y) any Transfer permitted pursuant to Section 4.1(b). In
connection with any Transfer to an Approved Transferee, the Company agrees to
use reasonable best efforts to amend the Rights Agreement to the extent required
in connection with such Transfer to provide that such Approved Transferee is
exempt from the definition of "Acquiring Person" contained in the Rights
Agreement, and that no "Shares Acquisition Date" or "Distribution Date" or
"Triggering Event" (as such terms are defined in the Rights Agreement), nor the
separation of the Rights (as such term is defined in the Rights Agreement) from
the Common Stock will occur as a result of such Transfer (or the issuance of the
Common Stock upon conversion of the Shares Transferred to such Approved
Transferee), in each case, to the extent of such Approved Transferee's
beneficial ownership of the Company immediately after giving effect to such
Transfer.

(d)Notwithstanding anything to the contrary in this Agreement or otherwise, this
Section 4.1 shall not prohibit any Lien on any Share or any share of Common
Stock issued upon conversion thereof, or any exercise of remedies with respect
to any of the foregoing, pursuant to a bona fide mortgage, encumbrance or pledge
to a financial institution in connection with any bona fide loan or debt
transaction or enforcement thereunder, so long as (A) the relevant Purchaser
shall provide written notice to the Company if any event of default pursuant to
any such credit facility occurs which results in any lender thereunder becoming
entitled (with the provision of notice, lapse of time, or both) to foreclose on
such collateral and (B) any such credit facility provides that any lender
thereunder will not be permitted to Transfer any Shares or any shares of Common
Stock issued upon conversion thereof except in accordance with the provisions of
Section 4.1(c), including in the event of any such foreclosure. If requested in
writing by a Purchaser, the Company will use commercially reasonable efforts to
enter into an issuer agreement with any lender to such Purchaser under such
Purchaser's credit facility in form and substance reasonably satisfactory to the
Company; it being understood and agreed that such issuer agreement may include,
without limitation, certain customary agreements and obligations of the Company
relating to (i) procedures and specified time periods for effecting Transfers
and/or conversions upon foreclosure by any such lender, (ii) the delivery of the
Preferred Shares or shares of Common Stock issued upon conversion of the
Preferred Shares to such lender for crediting to the relevant collateral
accounts upon funding of any such credit facility, and (iii) such other
cooperation and assistance as may be reasonably necessary to assist such
Purchaser in creating a security interest under such credit facility in the
shares of Common Stock and Preferred Shares, in each case so long as such
agreements and obligations of the Company will not unreasonably disrupt or
otherwise impose any undue burden on the operation of the Company's business.

26



(e)Any attempted Transfer in violation of this Section 4.1 shall be null and
void ab initio and the Company shall not be required to give any effect thereto.

4.2Legend.

(a)The Purchasers agree that all certificates or other instruments representing
the Shares subject to this Agreement (or the shares of Common Stock issuable
upon conversion thereof) will bear a legend substantially to the following
effect:

THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY
NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT WHILE A REGISTRATION
STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND APPLICABLE STATE
SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT OR
SUCH LAWS.

THE SECURITIES REPRESENTED BY THIS INSTRUMENT ARE SUBJECT TO TRANSFER AND OTHER
RESTRICTIONS SET FORTH IN AN INVESTMENT AGREEMENT, DATED AS OF AUGUST 5, 2020,
AND A STOCKHOLDERS AGREEMENT, DATED AS OF AUGUST 5, 2020, COPIES OF WHICH ARE ON
FILE WITH THE SECRETARY OF THE ISSUER.

(b)Upon request of a Purchaser (or any Permitted Transferee thereof), (i)
following receipt by the Company of an opinion of counsel reasonably
satisfactory to the Company to the effect that such legend is no longer required
under the Securities Act and applicable state Laws, the Company shall promptly
cause the first paragraph of the legend to be removed from any certificate to be
transferred in accordance with the terms hereof and (ii) the Company shall
promptly cause the second paragraph of the legend to be removed from any
certificate to be transferred in accordance with the terms hereof other than a
transfer to a Permitted Transferee. Each Purchaser acknowledges that the Shares
have not been registered under the Securities Act or under any state securities
Laws and agrees that it will not sell or otherwise dispose of any of the Shares,
except in compliance with the registration requirements or exemption provisions
of the Securities Act and any other applicable securities Laws.

4.3Tax Matters. The Company shall pay any and all documentary, stamp and similar
issue or transfer tax due on (i) the issuance of the Shares or (ii) the issuance
of shares of Common Stock upon conversion of the Shares. However, in the case of
conversion of Shares, the Company shall not be required to pay any tax or duty
that may be payable in respect of any transfer involved in the issuance and
delivery of shares of Common Stock or Preferred Stock in a name other than that
of the holder of the shares to be converted, and no such issuance or delivery
shall be made unless and until the Person requesting such issuance has paid to
the Company the amount of any

27



such tax or duty, or has established to the satisfaction of the Company that
such tax or duty has been paid.

4.4Survival. The Company Fundamental Representations and the Purchaser
Fundamental Representations shall survive the Closings until the date that is
three (3) years from the date hereof and all other representations and
warranties made herein shall survive the Closings until the date that is nine
(9) months after the First Closing Date (the "Expiration Date"); provided that
nothing herein shall relieve any party of liability for any inaccuracy or breach
of any representation or warranty to the extent that any claim of such
inaccuracy or breach is made in writing prior to the Expiration Date or for
actual fraud in the making of the representations and warranties set forth in
this Agreement or in any certificate delivered hereunder. All covenants and
agreements of the parties contained herein shall survive the First Closing and
any Subsequent Closing, as applicable, in accordance with their terms.

ARTICLE V

MISCELLANEOUS

5.1Expenses. Promptly (and, in any event, within three business days) following
the First Closing and at each Subsequent Closing, the Company shall pay the
reasonable and documented fees and expenses of the Purchasers incurred on or
prior to the First Closing Date or any Subsequent Closing Date, as applicable,
in connection with the consummation of the transactions contemplated herein;
provided, that the aggregate amount of any such expense reimbursement as to all
Closings shall not to exceed $2,000,000 (the "Expense Cap").

5.2Amendment; Waiver. No amendment or waiver of any provision of this Agreement
will be effective with respect to any party unless made in writing and signed by
an officer of a duly authorized representative of such party. No failure or
delay by any party in exercising any right, power or privilege hereunder shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege. The conditions to each party's obligation to
consummate each Closing are for the sole benefit of such party and may be waived
by such party in whole or in part to the extent permitted by applicable Law. No
waiver of any party to this Agreement will be effective unless it is in a
writing signed by a duly authorized officer of the waiving party that makes
express reference to the provision or provisions subject to such waiver. The
rights and remedies herein provided shall be cumulative and not exclusive of any
rights or remedies provided by law.

5.3Counterparts; Electronic Transmission. This Agreement, and any amendments
hereto, to the extent signed and delivered by means of an electronic
transmission, including by a facsimile machine or via email, shall be treated in
all manner and respects as an original agreement or instrument and shall be
considered to have the same binding legal effect as if it were the original
signed version thereof delivered in person. The words "execution," "execute",
"signed," "signature," and words of like import in or related to any document to
be signed in connection with this Agreement and the transactions contemplated
hereby (including without limitation waivers and consents) shall be deemed to
include electronic signatures, the electronic matching of assignment terms and
contract formations on electronic platforms, or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a

28



manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act
or any state Laws based on the Uniform Electronic Transactions Act. None of the
parties hereto or to any such agreement or instrument shall raise the use of
electronic transmission by a facsimile machine or via email to deliver a
signature or the fact that any signature or agreement or instrument was
transmitted or communicated through such electronic transmission as a defense to
the formation of a contract and each such party forever waives any such defense.
This Agreement may be executed in separate counterparts, each of which will be
an original and all of which together shall constitute one and the same
agreement binding on each party hereto.

5.4Governing Law. This Agreement shall be governed by, and construed in
accordance with, the Laws of the state of Delaware, without giving effect to any
choice of law or conflict of law rules or provisions (whether of the state of
Delaware or any other jurisdiction) that would cause the application of the Laws
of any jurisdiction other than the state of Delaware. Any dispute relating
hereto shall be heard first in the Delaware Court of Chancery, and, if
applicable, in any state or federal court located in the State of Delaware in
which appeal from the Court of Chancery may validly be taken under the laws of
the State of Delaware (each a "Chosen Court" and collectively, the "Chosen
Courts"), and the parties agree to the exclusive jurisdiction and venue of the
Chosen Courts. Such Persons further agree that any proceeding seeking to enforce
any provision of, or based on any matter arising out of or in connection with,
this Agreement or the transactions contemplated hereby or by any matters related
to the foregoing (the "Applicable Matters") shall be brought exclusively in a
Chosen Court, and that any proceeding arising out of this Agreement or any other
Applicable Matter shall be deemed to have arisen from a transaction of business
in the state of Delaware, and each of the foregoing Persons hereby irrevocably
consents to the jurisdiction of such Chosen Courts in any such proceeding and
irrevocably and unconditionally waives, to the fullest extent permitted by law,
any objection that such Person may now or hereafter have to the laying of the
venue of any such suit, action or proceeding in any such Chosen Court or that
any such proceeding brought in any such Chosen Court has been brought in an
inconvenient forum. Such Persons further covenant not to bring a proceeding with
respect to the Applicable Matters (or that could affect any Applicable Matter)
other than in such Chosen Court and not to challenge or enforce in another
jurisdiction a judgment of such Chosen Court. Process in any such proceeding may
be served on any Person with respect to such Applicable Matters anywhere in the
world, whether within or without the jurisdiction of any such Chosen Court.
Without limiting the foregoing, each such Person agrees that service of process
on such party as provided in Section 5.5 shall be deemed effective service of
process on such Person. AS SPECIFICALLY BARGAINED FOR INDUCEMENT FOR EACH OF THE
PARTIES HERETO TO ENTER INTO THIS AGREEMENT (AFTER HAVING THE OPPORTUNITY TO
CONSULT WITH COUNSEL), EACH PARTY HERETO EXPRESSLY WAIVES THE RIGHT TO TRIAL BY
JURY IN ANY LAWSUIT OR PROCEEDING RELATING TO OR ARISING IN ANY WAY FROM THIS
AGREEMENT OR THE MATTERS CONTEMPLATED HEREBY.

5.5Notices. Any notice, request, instruction or other document to be given
hereunder by any party to the other will be either personally delivered, or sent
by certified mail, return receipt requested, or sent by reputable overnight
courier service (charges prepaid) to the parties at the applicable address set
forth below, or at such address or to the attention of such other person as

29



the recipient party has specified by prior written notice to the sending party.
Notices will be deemed to have been given hereunder when delivered personally or
sent by electronic mail (provided confirmation of transmission is received),
three (3) days after deposit in the U.S. mail and one (1) day after deposit with
a reputable overnight courier service.

(a)If to the Purchasers:

c/o Crestview Partners IV, L.P.

590 Madison Avenue, 36th Floor

New York, NY 10022

Telephone: (212) 906-0700

Facsimile: (212) 906-0750

Attn: Brian Cassidy

        Ross Oliver

E-mail: bcassidy@crestview.com

            roliver@crestview.com

with a copy to (which copy alone shall not constitute notice):

Paul, Weiss, Rifkind, Wharton & Garrison LLP

1285 Avenue of the Americas

New York, NY 10019-6064

Telephone: (212) 373-3000

Facsimile: (212) 757-3990

Attn: Neil Goldman

E-mail: ngoldman@paulweiss.com

If to the Company:

Viad Corp

1850 North Central Avenue, Suite 1900

Phoenix, AZ 85004-4565

Attention: General Counsel

Email: DLinde@viad.com

with a copy to (which copy alone shall not constitute notice):

Latham & Watkins LLP

330 N. Wabash Avenue, Suite 2800 Chicago, Illinois 60611

Attention: Bradley C. Faris and Jason Morelli

Emails: bradley.faris@lw.com and jason.morelli@lw.com

5.6Entire Agreement. This Agreement (including the Exhibits hereto and the
documents and instruments referred to in this Agreement), constitutes the entire
agreement among the parties and supersedes all other prior agreements and
understandings, both written and oral, between the parties with respect to the
subject matter hereof and transactions contemplated hereby.

30



5.7Assignment. Neither this Agreement, nor any of the rights, interests or
obligations hereunder shall be assigned by any of the parties hereto (whether by
operation of Law or otherwise) without the prior written consent of each of the
parties hereto; provided, however, that any of the Purchasers may assign its
rights, interests and obligations under this Agreement, in whole or in part, (a)
to one or more Permitted Transferees who agrees in writing to be bound by the
provisions of this Agreement, including the rights, interests and obligations so
assigned and (b) as collateral security to any lender to the Purchasers;
provided, further, that no such assignment will relieve such Purchaser of its
obligations under Sections 1.2 and 1.3 in accordance with the terms thereof.

5.8Interpretation. Wherever required by the context of this Agreement, the
singular shall include the plural and vice versa, and the masculine gender shall
include the feminine and neuter genders and vice versa, and references to any
agreement, document or instrument shall be deemed to refer to such agreement,
document or instrument as amended, supplemented or modified from time to time.
All article, section, paragraph or clause references not attributed to a
particular document shall be references to such parts of this Agreement, and all
exhibit, annex, letter and schedule references not attributed to a particular
document shall be references to such exhibits, annexes, letters and schedules to
this Agreement. In addition, the following terms are ascribed the following
meanings:

(a)the word "or" is not exclusive;

(b)the words "including," "includes," "included" and "include" are deemed to be
followed by the words "without limitation";

(c)the terms "herein," "hereof" and "hereunder" and other words of similar
import refer to this Agreement as a whole and not to any particular section,
paragraph or subdivision; and

(d)the term "business day" means any day except Saturday, Sunday and any day
which shall be a legal holiday or a day on which banking institutions in New
York, New York generally are authorized or required by law or other governmental
action to close.

5.9Captions. The article, section, paragraph and clause captions herein are for
convenience of reference only, do not constitute part of this Agreement and will
not be deemed to limit or otherwise affect any of the provisions hereof.

5.10Severability. If any provision of this Agreement or the application thereof
to any Person (including the officers and directors of the parties hereto) or
circumstance is determined by a court of competent jurisdiction to be invalid,
void or unenforceable, the remaining provisions hereof, or the application of
such provision to Persons or circumstances other than those as to which it has
been held invalid or unenforceable, will remain in full force and effect and
shall in no way be affected, impaired or invalidated thereby, so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any party. Upon such determination,
the parties shall negotiate in good faith in an effort to agree upon a suitable
and equitable substitute provision to effect the original intent of the parties.

31



5.11No Third Party Beneficiaries. Nothing contained in this Agreement, expressed
or implied, is intended to confer upon any Person other than the parties hereto
(and their permitted assigns), any benefit, right or remedies.

5.12Public Announcements. Subject to each party's disclosure obligations imposed
by law or regulation or the rules of any stock exchange upon which its
securities are listed, each of the parties hereto will cooperate with each other
in the development and distribution of all news releases and other public
information disclosures with respect to this Agreement and any of the
transactions contemplated by this Agreement, and neither the Company nor any of
the Purchasers will make any such news release or public disclosure without
first consulting with all of the parties hereto, and, in each case, also
receiving the consent of the other parties (which shall not be unreasonably
withheld or delayed) and each party shall coordinate with the party whose
consent is required with respect to any such news release or public disclosure.
Notwithstanding the foregoing, this Section 5.12 shall not apply to any press
release or other public statement made by the Company or any of the Purchasers
(a) which is consistent with prior disclosure and does not contain any
information relating to the transactions that has not been previously announced
or made public in accordance with the terms of this Agreement or (b) is made to
its auditors, attorneys, accountants, financial advisors, limited partners or
other Permitted Transferees.

5.13Specific Performance. The parties agree that irreparable damage would occur
in the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that, without the necessity of posting bond or other
undertaking, the parties shall be entitled to specific performance of the terms
hereof, this being in addition to any other remedies to which they are entitled
at law or equity, and in the event that any action or suit is brought in equity
to enforce the provisions of this Agreement, and no party will allege, and each
party hereby waives, the defense or counterclaim that there is an adequate
remedy at law.

5.14Termination of Certain Obligations. The parties' obligations to effect any
Subsequent Closing pursuant to this Agreement shall be terminated on the earlier
of (i) the Exercise Expiration Date (provided, that if the Company has delivered
an Exercise Notice in accordance with Section 1.3(a) prior to such date, such
obligations will be terminated following the Subsequent Closing in respect of
any such Exercise Notice) and (ii) the date of a Change of Control (as defined
in the Certificate of Designations), and may otherwise only be terminated
following the First Closing and the delivery of an Exercise Notice in respect of
any such Subsequent Closing and prior to such Subsequent Closing, by mutual
written agreement of the Company and the Purchasers.

5.15Effects of Termination. In the event of the termination of the parties'
obligations to effect any Subsequent Closing pursuant to this Agreement
following the First Closing in accordance with Section 5.14, (i) the parties'
obligations under Sections 1.1(b) and 1.3 shall be null and void and of no
further force or effect, (ii) all other provisions of this Agreement shall
remain in full force and effect, and (iii) no party shall have any liability or
obligation to the other (or any of its Affiliates) under or in respect of
Sections 1.1(b) and 1.3 or with respect to such Subsequent Closing generally,
except to the extent of any actual fraud in the making of the

32



representations and warranties set forth in this Agreement or in any certificate
delivered hereunder or intentional or willful breach of this Agreement with
respect thereto prior to such termination.

5.16Non-Recourse. Other than with respect to the right to seek specific
performance of the Equity Commitment Letter to the extent permitted by and in
accordance with the Equity Commitment Letter, this Agreement may only be
enforced against, and any claims or causes of action that may be based upon,
arise out of or relate to this Agreement, or the negotiation, execution or
performance of this Agreement may only be made against the entities that are
expressly identified as parties hereto, including entities that become parties
hereto after the date hereof, including permitted assignees and successors, or
that agree in writing to be bound by the terms of this Agreement, and no former,
current or future equityholders, controlling Persons, directors, officers,
employees, agents or Affiliates of any party hereto or any former, current or
future equityholder, controlling Person, director, officer, employee, general or
limited partner, member, manager, advisor, agent or Affiliate of any of the
foregoing (each, a "Non-Recourse Party") shall have any liability for any
obligations or liabilities of the parties to this Agreement or for any claim
(whether in tort, contract or otherwise) based on, in respect of, or by reason
of, the transactions contemplated hereby or in respect of any representations
made or alleged to be made in connection herewith. Without limiting the rights
of any party against the other parties hereto, in no event shall any party or
any of its Affiliates seek to enforce this Agreement against, make any claims
for breach of this Agreement against, or seek to recover monetary damages from,
any Non-Recourse Party. For the avoidance of doubt, the Purchasers agree that
Moelis shall have no liability to the Purchasers in connection with the
transactions contemplated hereby.

5.17Definitions.

(a)As used herein, the following terms have the meanings ascribed thereto below:

"Affiliate" means, with respect to any Person, any Person directly or indirectly
controlling, controlled by or under common control with, such other Person;
provided, however, that (i) portfolio companies in which any Person or any of
its Affiliates has an investment shall not be deemed an Affiliate of such Person
(except for the purposes of 5.16, such portfolio companies shall be deemed
Affiliates), or (ii) the Company, any of its Subsidiaries, or any of the
Company's other controlled Affiliates, in each case, will not be deemed to be
Affiliates of any Purchaser for purposes of this Agreement. For purposes of this
definition, "control" (including, with correlative meanings, the terms
"controlled by" and "under common control with") when used with respect to any
Person, means the possession, directly or indirectly, of the power to cause the
direction of management or policies of such Person, whether through the
ownership of voting securities, by contract or otherwise.

"Applicable NYSE Rule" means (i) with respect to the issuance of First Closing
Shares, NYSE Rule 312.03(d) (or its successor) and (ii) with respect to the
issuances of any Subsequent Closing Shares, if applicable, NYSE Rule 312.03(b)
(or its successor), and NYSE Rule 312.03(d) (or its successor).

"Canadian Competition Act Approval" means (i) the issuance to the Purchasers of
an advance ruling certificate by the Commissioner of Competition under
Subsection 102(1) of the Competition Act (Canada) to the effect that the
Commissioner of Competition is satisfied that he

33



would not have sufficient grounds upon which to apply to the Competition
Tribunal for an order under Section 92 of the Competition Act (Canada) with
respect to the transactions contemplated by this Agreement; (ii) the waiting
period, including any extension thereof, under Section 123 of the Competition
Act (Canada) shall have expired or been terminated or the obligation to provide
a pre-merger notification in accordance with Part IX of the Competition Act
(Canada) shall have been waived in accordance with paragraph 113(c) of the
Competition Act (Canada), or (iii) the Purchasers shall have received a letter
from the Commissioner of Competition indicating that he does not, as of the date
of the letter, intend to make an application under Section 92 of the Competition
Act (Canada) in respect of the transactions contemplated by this Agreement.

"Code" means the United Stated Internal Revenue Code of 1986, as amended.

"Company Material Adverse Effect" means, with respect to the Company, any Effect
that, individually or taken together with all other Effects that have occurred
prior to the date of determination of the occurrence of the Company Material
Adverse Effect, (a) is, or would reasonably be expected to be, materially
adverse to the business, assets, properties, results of operations or financial
condition of the Company and its Subsidiaries, taken as a whole or (b) prevents
or materially delays, interferes with, hinders or impairs the consummation by
the Company of any of the transactions contemplated by this Agreement or the
compliance by the Company with its obligations under this Agreement; provided,
however, that for purposes of the foregoing clause (a), in no event shall any of
the following individually or taken together, be deemed to constitute a Company
Material Adverse Effect, or be taken into account in determining whether a
Company Material Adverse Effect has occurred or would reasonably be expected to
occur: (i) any change in the Company's stock price or trading volume on the
NYSE, (ii) any failure by the Company to meet internal or analyst revenue,
earnings or other financial projections or expectations for any period, (iii)
any Effect that results from changes affecting the industry in which the Company
operates, or the United States economy generally, or any Effect that results
from changes affecting general worldwide economic or United States or global
credit, financial or capital markets conditions, (iv) any Effect caused by the
announcement of the transactions contemplated by this Agreement or the other
Transaction Documents, or the identities of the Purchasers or any of their
Affiliates as purchasers in connection with the transactions contemplated by
this Agreement (it being understood that this clause (iv) shall not apply to a
breach of any representation or warranty set forth in Sections 2.1(a) and
2.1(c)), (v) political conditions, including acts of war or terrorism, or
natural disasters or any direct or indirect consequences of any pandemic or
epidemic, including outbreaks or additional waves of outbreaks of any contagious
diseases (including COVID-19 or any variation thereof) (such pandemics or
epidemics, the "Pandemic Matters"), (vi) any action taken or omitted to be taken
by the Company at the written request or with the prior written consent of the
Purchasers (it being understood that any Board of Director's consent or action
by the Purchasers' designees on the Board shall not constitute such prior
written consent), (vii) changes in GAAP or other accounting standards (or any
interpretation thereof) after the date hereof, (viii) changes in any Laws or
interpretations or enforcement thereof after the date hereof; provided, however,
that (A) the exceptions in clause (i) and (ii) shall not prevent or otherwise
affect a determination that any Effect underlying such change or failure has
resulted in, or contributed to, a Company Material Adverse Effect or that the
underlying cause of such failure (unless such underlying cause would otherwise
be excluded from this definition) has resulted in, or contributed to, a Company
Material Adverse Effect and (B) with respect to clauses (iii), (v), (vii) and
(viii), such Effects, alone or in combination, may be deemed to constitute, or
be

34



taken into account in determining whether a Company Material Adverse Effect has
occurred or would reasonably be expected to occur, but only to the extent such
Effects disproportionately affect the Company and its Subsidiaries, taken as a
whole, relative to other companies operating in the same industry as the Company
and its Subsidiaries.

"Company Subsidiary" means any Subsidiary of the Company.

"Competitor" means any Person that is (a) primarily engaged in any business that
directly or indirectly competes with the business of the Company or any of its
Subsidiaries and (b) set forth on Schedule 5.17 hereof (as the same may be
updated from time to time by the Board of Directors reasonably and in good
faith, by written notice to the Purchasers, solely to reflect the addition of
Persons described in the foregoing clause (a) and the removal of Persons who
cease to meet the description in the foregoing clause (a)).

"Credit Agreement" means that certain Second Amended and Restated Credit
Agreement, dated as of October 24, 2018, among the Company, the lenders from
time to time party thereto, and JPMorgan Chase Bank, N.A., as administrative
agent for the lenders, as the same may be amended, restated, supplemented or
otherwise modified from time to time.

"Effect" means any change, event, effect, development or circumstance.

"Environmental Law" means any Law relating to (a) the protection, preservation
or restoration of the environment (including air, surface water, groundwater or
land) or natural resources, or (b) the exposure to, or the generation, use,
storage, recycling, treatment, transportation, processing, handling, disposal or
release of Hazardous Substances, including the Resource Conservation and
Recovery Act, the Comprehensive Environmental Response, Compensation, and
Liability Act, the Clean Water Act, the Clean Air Act, and any state analogues
of any of the foregoing.

"Environmental Permit" means any permit, license, approval or other
authorization issued under any Environmental Law.

"Equity Commitment Letters" means the equity financing commitment letters, dated
as of the date hereof, between the Purchasers and the investment funds named
therein, naming Company as an express third party beneficiary and pursuant to
which such investment funds have committed to invest or cause to be invested in
the equity capital of Parent the amounts set forth therein for the purposes of
financing the Subsequent Closings.

"Equity Interest" means any share, capital stock, partnership, limited liability
company, member or similar equity interest in any Person, and any option,
warrant, right or security (including debt securities) convertible, exchangeable
or exercisable into or for any such share, capital stock, partnership, limited
liability company, member or similar equity interest.

"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and all rules, regulations, rulings and interpretations
adopted by the Internal Revenue Service or the Department of Labor thereunder.

35



"ERISA Documents" means all material "employment benefit plans" as defined in
Section 3(3) of ERISA that are maintained or sponsored by the Company or its
Subsidiaries for the benefit of their respective current or former employees and
with respect to which the Company or its Subsidiaries have any liability.

"First Closing Purchase Price" means the purchase price payable by the
Purchasers to the Company in respect of the First Closing Shares (which shall be
equal to the product of (i) the aggregate number of First Closing Shares and
(ii) $1,000).

"Governmental Entity" means any court, administrative or regulatory agency or
commission or other governmental or arbitral body or authority or
instrumentality, including any state-controlled or owned corporation or
enterprise, in each case whether federal, state, local or foreign, and any
applicable industry self-regulatory organization.

"Hazardous Substance" means any substance presently listed, defined or
classified as a pollutant, contaminant, hazardous substance, toxic substance or
hazardous waste under any Environmental Law, including petroleum and any
fraction thereof, and any radioactive materials and waste.

"Intellectual Property" means any of the following, as they exist anywhere in
the world, whether registered or unregistered: (a) patents, patentable
inventions and other patent rights (including any divisions, continuations,
continuations-in-part, reissues, reexaminations and interferences thereof); (b)
trademarks, service marks, trade dress, trade names, taglines, social media
identifiers (such as a Twitter® Handle) and related accounts, brand names, logos
and corporate names and all goodwill related thereto; (c) copyrights, mask works
and designs; (d) trade secrets, know-how, inventions, processes, procedures,
databases, confidential business information and other proprietary information
and rights; (e) computer software programs, including all source code, object
code, specifications, designs and documentation related thereto; and (f) domain
names, Internet addresses and other computer identifiers.

"Knowledge of the Company" means the actual knowledge of the Company's chief
executive officer, chief financial officer, general counsel and the president of
Pursuit.

"Law" means any applicable federal, state, local, municipal, foreign or other
law, statute, constitution, principle of common law, resolution, ordinance,
code, order, edict, decree, rule, regulation, ruling or other legally binding
requirement issued, enacted, adopted, promulgated, implemented or otherwise put
into effect by or under the authority of any Governmental Entity.

"Lien" means any mortgage, pledge, security interest, encumbrance, lien, charge
or other restriction of any kind, whether based on common law, statute or
contract.

"Permitted Transferee" means, with respect to any Person, (i) any Affiliate of
such Person,

(ii)any successor entity of such Person or (iii) any investment fund, vehicle or
similar entity of which the first specified Person, or any Affiliate, advisor or
manager of the first specified Person serves as a general partner, manager or
advisor, or any successor entity of the Persons described in this clause (iii).

36



"Person" has the meaning given to it in Section 3(a)(9) of the Exchange Act and
as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act.

"Plan" means (i) any employee pension benefit plan (as defined in Section
3(2)(A) of ERISA) maintained for employees of the Company or of any member of a
"controlled group," as such term is defined in Section 414 of the Code, of which
the Company or any of its Subsidiaries is a part, or any such employee pension
benefit plan to which the Company or any of its Subsidiaries is required to
contribute on behalf of its employees, and any other employee benefit plan (as
defined in Section 3(3) of ERISA), whether or not subject to ERISA; or (ii) any
compensation, retirement, medical, vision, insurance, severance or other benefit
plan, policy, program, agreement or arrangement, including any employment,
change in control, bonus, equity- based compensation, retention or other similar
plan, policy, program, agreement or agreement, in each case, that the Company or
any of its Subsidiaries, maintains, sponsors, contributes to, is required to
contribute to, is a party to, or as to which the Company or any of its
Subsidiaries otherwise has any obligation or liability, contingent or otherwise,
in respect of its current or former employees; in each case, excluding any
compensation or benefit arrangement maintained by a Governmental Entity.

"Solvent" means, that (a) the fair value of the assets of the Company and its
Subsidiaries on a consolidated basis, at a fair valuation, exceeds the debts and
liabilities, subordinated, contingent or otherwise, of the Company and its
Subsidiaries on a consolidated basis; (b) the present fair saleable value of the
assets of the Company and its Subsidiaries on a consolidated basis is greater
than the amount that is required to pay the probable liability of the Company
and its Subsidiaries on a consolidated basis on their debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured; (c) the Company and its Subsidiaries on
a consolidated basis will be able to pay their debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (d) the Company and its Subsidiaries on a consolidated
basis will not have unreasonably small capital with which to conduct the
businesses in which they are engaged as such businesses are conducted.

"Subsequent Closing Purchase Price" means the aggregate purchase price payable
by the Purchasers to the Company in respect of any Subsequent Closing Shares
(which shall be equal to the product of (i) the aggregate number of Subsequent
Closing Shares (if any) and (ii) $1,000).

"Subsidiary" means, with respect to any Person, any corporation, partnership,
joint venture, limited liability company or other entity (i) of which such
Person or a Subsidiary of such Person is a general partner or (ii) of which a
majority of the voting securities or other voting interests, or a majority of
the securities or other interests of which having by their terms ordinary voting
power to elect a majority of the board of directors or Persons performing
similar functions with respect to such Person, is directly or indirectly owned
by such Person and/or one or more subsidiaries thereof.

"Tax Return" means any return, report or similar filing (including any
elections, notifications, declarations, information statement, schedules or
attachments thereto, and any amendment thereof) with respect to taxes filed or
required to be filed with any Governmental Entity.

37



"Transaction Documents" means this Agreement, the Certificate of Designations,
the Stockholders Agreement and the Registration Rights Agreement.

"Transfer" by any Person means, directly or indirectly, to (i) sell, transfer,
assign, pledge, encumber, hypothecate, or dispose of, either voluntarily or
involuntarily, any securities owned by such Person or of any interest (including
any voting interest) in any securities owned by such Person, or (ii) enter into
any swap or other arrangement that transfers to another, in whole or in part,
any of the economic consequences of ownership of any subject securities, for
cash or otherwise; provided, however, that, notwithstanding anything to the
contrary in this Agreement, a Transfer shall not include (A) the conversion of
one or more shares of Preferred Stock into shares of Common Stock pursuant to
the Certificate of Designations, (B) the redemption or other acquisition of
Common Stock or Preferred Stock by the Company, or (C) the direct or indirect
transfer of any limited partnership interests or other equity interests in or by
a limited partner of any investment fund or vehicles that, directly or
indirectly, owns any Purchaser (so long as the Shares owned by such Purchaser do
not constitute more than a majority of the direct or indirect assets of the
transferor and transferee referred to in this clause (C) as of the time of such
transfer).

(b)As used herein, the following terms are defined in the Section of this
Agreement set forth after such term below:

Term

Location of Definition

Agreement

Preamble

Anti-Bribery Laws

Section 2.1(k)

Anti-Trust Approval

Section 3.1(a)

Applicable Matters

Section 5.4

Approved Transfers

Section 4.1(c)

Balance Sheet Date

Section 2.1(f)

Board of Directors

Section 2.1(c)(1)

Bylaws

Section 2.1(a)(1)

Certificate of Designations

Recitals

Certificate of Incorporation

Section 2.1(a)(1)

Chosen Court

Section 5.4

Closing Dates

Section 1.3

Closings

Section 1.4(a)

Common Stock

Section 2.1(b)(1)

Company

Preamble

Company Fundamental Representations

Section 1.4(b)

Designated Preferred Stock

Section 2.1(b)

Exchange Act

Section 2.1

Exercise Expiration Date

Section 1.3(a)

Exercise Notice

Section 1.3(a)

Expense Cap

Section 5.1

Expiration Date

Section 4.4

First Closing

Section 1.2(a)

First Closing Date

Section 1.2(a)

First Closing Shares

Section 1.1

 

38



Term

Location of Definition

GAAP

Section 2.1(f)(4)

German Competition Approval

Section 1.4(d)

Government Official

Section 2.1(k)

HSR Act

Section 3.1(a)

Junior Preferred Stock

Section 2.1(b)

Non-Recourse Party

Section 5.16

NYSE

Section 3.4

OFAC

Section 2.1(t)

Pandemic Matters

Definition of Company

 

Material Adverse Effect

Preferred Stock

Recitals

Pro Rata Share

Section 1.1

Proxy Statement

Section 3.4(b)

Purchaser

Preamble

Purchaser Election

Section 3.1(a)

Purchaser Fundamental Representations

Section 1.4(c)

Registration Rights Agreement

Section 1.2(b)(1)

Rights Agreement

Section 2.1(b)

Sanctions

Section 2.1(l)

SEC

Section 2.1(a)(2)

SEC Documents

Section 2.1(f)(1)

Series $4.75 Preferred Stock

Section 2.1(b)

Stockholder Approval

Section 3.4(b)

Stockholder Meeting

Section 3.4(b)

Subsequent Closing

Section 1.3

Subsequent Closing Date

Section 1.3

Subsequent Closing Shares

Section 1.1

Subsequent Closing Representations

Section 1.4(d)

Securities Act

Section 2.1

Shares

Section 1.1

Stockholders Agreement

Section 1.2(b)(1)

*****

 

[Signature Pages Follow]

 

39



[g53799ex10_1a5379940x1.jpg]

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officers of the parties hereto as of the date first herein above
written.

VIAD CORP

By: /s/ Steven W. Moster

Name: Steven W. Moster

Title: President and Chief Executive Officer

[Signature Page to Investment Agreement]



CRESTVIEW IV VC TE HOLDINGS, LLC

By:

/s/ Ross A. Oliver

Name:

Ross A. Oliver

Title:

General Counsel

CRESTVIEW IV VC HOLDINGS, L.P.

By: Crestview IV VC Holdings GP, LLC, its general partner

By:

/s/ Ross A. Oliver

Name:

Ross A. Oliver

Title:

General Counsel

CRESTVIEW IV VC CI HOLDINGS, L.P.

By: Crestview IV VC CI GP, LLC, its general partner

By:

/s/ Ross A. Oliver

Name:

Ross A. Oliver

Title:

General Counsel

[Signature Page to Investment Agreement]



SCHEDULE I

Closing Shares and Price

Purchaser

Number of First

Amount of First

Pro Rata Percentage

 

Closing Shares

Closing Purchase

of Subsequent

 

 

Price

Closing Shares and

 

 

 

Subsequent Closing

 

 

 

Purchase Price

 

 

 

 

Crestview IV VC TE

4,765.440

$ 4,765,440.00

3.5300%

Holdings, LLC

 

 

 

 

 

 

 

Crestview IV VC

130,002.060

$ 130,002,060.00

96.2978%

Holdings, L.P.

 

 

 

 

 

 

 

Crestview IV VC CI

232.500

$ 232,500.00

0.1722%

Holdings, L.P.

 

 

 

 

 

 

 

Total

135,000

$135,000,000

100%

 

 

 

 



EXHIBIT A

Form of Certificate of Designations

[See Attached]



EXHIBIT B

Form of Stockholders Agreement

[See Attached]



EXHIBIT C

Form of Registration Rights Agreement

[See Attached]